Exhibit 10.1
Execution Version
 
HULL NO. S-697 CREDIT AGREEMENT
 
dated as of June 8, 2011
BETWEEN
Royal Caribbean Cruises Ltd.
as the Borrower,
the Lenders from time to time party hereto,
KfW IPEX-Bank GmbH
as Hermes Agent and Facility Agent
and
KfW IPEX-Bank GmbH
as Initial Mandated Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
       
 
       
SECTION 1.1. Defined Terms
    2  
SECTION 1.2. Use of Defined Terms
    12  
SECTION 1.3. Cross-References
    12  
SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A Lender
    13  
SECTION 1.5. Accounting and Financial Determinations
    13  
 
       
ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
       
 
       
SECTION 2.1. Commitment
    13  
SECTION 2.2. Commitment of the Lenders; Termination and Reduction of Commitments
    13  
SECTION 2.3. Borrowing Procedure
    14  
SECTION 2.4. Funding
    16  
 
       
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
       
 
       
SECTION 3.1. Repayments
    16  
SECTION 3.2. Prepayment
    16  
SECTION 3.3. Interest Provisions
    17  
SECTION 3.3.1. Rates
    17  
SECTION 3.3.2. Election of Floating Rate
    17  
SECTION 3.3.3. Conversion to Floating Rate
    18  
SECTION 3.3.4. Post-Maturity Rates
    18  
SECTION 3.3.5. Payment Dates
    18  
SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks
    19  
SECTION 3.4. Commitment Fees
    19  

i



--------------------------------------------------------------------------------



 



              PAGE  
SECTION 3.4.1. Payment
    19  
SECTION 3.5. CIRR Fees
    20  
SECTION 3.5.1. Payment
    20  
SECTION 3.6. Other Fees
    20  
 
       
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
       
 
       
SECTION 4.1. LIBO Rate Lending Unlawful
    20  
SECTION 4.2. Deposits Unavailable
    21  
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.
    21  
SECTION 4.4. Funding Losses
    23  
SECTION 4.4.1. Indemnity
    23  
SECTION 4.5. Increased Capital Costs
    25  
SECTION 4.6. Taxes
    25  
SECTION 4.7. Reserve Costs
    27  
SECTION 4.8. Payments, Computations, etc.
    28  
SECTION 4.9. Replacement Lenders, etc.
    29  
SECTION 4.10. Sharing of Payments
    29  
SECTION 4.11. Set-off
    30  
SECTION 4.12. Use of Proceeds
    30  
 
       
ARTICLE V CONDITIONS TO BORROWING
       
 
       
SECTION 5.1. Initial Advance of the Loan
    30  
SECTION 5.1.1. Resolutions, etc.
    30  
SECTION 5.1.2. Opinions of Counsel
    31  
SECTION 5.1.3. Hermes Insurance Policy
    31  
SECTION 5.1.4. CIRR requirements
    31  
SECTION 5.2. Advance of the Loan
    32  

ii



--------------------------------------------------------------------------------



 



              PAGE  
SECTION 5.2.1. Closing Fees, Expenses, etc.
    32  
SECTION 5.2.2. Compliance with Warranties, No Default, etc.
    32  
SECTION 5.2.3. Loan Request
    33  
SECTION 5.2.4. Hermes Insurance Policy
    33  
SECTION 5.2.5. Foreign Exchange Counterparty Confirmations.
    33  
SECTION 5.3. Advance of the Loan on the Final Disbursement Date
    33  
SECTION 5.4.
    33  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 6.1. Organization, etc.
    33  
SECTION 6.2. Due Authorization, Non-Contravention, etc.
    34  
SECTION 6.3. Government Approval, Regulation, etc.
    34  
SECTION 6.4. Compliance with Environmental Laws
    34  
SECTION 6.5. Validity, etc.
    34  
SECTION 6.6. No Default, Event of Default or Prepayment Event
    34  
SECTION 6.7. Litigation
    34  
SECTION 6.8. The Purchased Vessel
    35  
SECTION 6.9. Obligations rank pari passu
    35  
SECTION 6.10. Withholding, etc.
    35  
SECTION 6.11. No Filing, etc.
    35  
SECTION 6.12. No Immunity
    35  
SECTION 6.13. Investment Company Act
    36  
SECTION 6.14. Regulation U
    36  
SECTION 6.15. Accuracy of Information
    36  
 
       
ARTICLE VII COVENANTS
       
 
       
SECTION 7.1. Affirmative Covenants
    36  

iii



--------------------------------------------------------------------------------



 



              PAGE  
SECTION 7.1.1. Financial Information, Reports, Notices, etc.
    36  
SECTION 7.1.2. Approvals and Other Consents
    37  
SECTION 7.1.3. Compliance with Laws, etc.
    38  
SECTION 7.1.4. The Purchased Vessel
    38  
SECTION 7.1.5. Insurance
    39  
SECTION 7.1.6. Books and Records
    39  
SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany Requirement
    39  
SECTION 7.2. Negative Covenants
    39  
SECTION 7.2.1. Business Activities
    39  
SECTION 7.2.2. Indebtedness
    40  
SECTION 7.2.3. Liens
    40  
SECTION 7.2.4. Financial Condition
    42  
SECTION 7.2.5. Investments
    43  
SECTION 7.2.6. Consolidation, Merger, etc.
    43  
SECTION 7.2.7. Asset Dispositions, etc.
    43  
SECTION 7.2.8. Transactions with Affiliates
    44  
 
       
ARTICLE VIII EVENTS OF DEFAULT
       
 
       
SECTION 8.1. Listing of Events of Default
    44  
SECTION 8.1.1. Non-Payment of Obligations
    44  
SECTION 8.1.2. Breach of Warranty
    45  
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations
    45  
SECTION 8.1.4. Default on Other Indebtedness
    45  
SECTION 8.1.5. Bankruptcy, Insolvency, etc.
    45  
SECTION 8.2. Action if Bankruptcy
    46  
SECTION 8.3. Action if Other Event of Default
    46  

iv



--------------------------------------------------------------------------------



 



              PAGE  
 
       
ARTICLE IX PREPAYMENT EVENTS
       
 
       
SECTION 9.1. Listing of Prepayment Events
    46  
SECTION 9.1.1. Change in Ownership
    46  
SECTION 9.1.2. Change in Board
    47  
SECTION 9.1.3. Unenforceability
    47  
SECTION 9.1.4. Approvals
    47  
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations
    47  
SECTION 9.1.6. Judgments
    47  
SECTION 9.1.7. Condemnation, etc.
    48  
SECTION 9.1.8. Arrest
    48  
SECTION 9.1.9. Sale/Disposal of the Purchased Vessel
    48  
SECTION 9.1.10. Delayed Delivery of the Purchased Vessel
    48  
SECTION 9.1.11. Termination of the Construction Contract
    48  
SECTION 9.2. Mandatory Prepayment
    48  
 
       
ARTICLE X THE FACILITY AGENT AND THE HERMES AGENT
       
 
       
SECTION 10.1. Actions
    49  
SECTION 10.2. Indemnity
    49  
SECTION 10.3. Funding Reliance, etc.
    49  
SECTION 10.4. Exculpation
    50  
SECTION 10.5. Successor
    50  
SECTION 10.6. Loans by the Facility Agent
    51  
SECTION 10.7. Credit Decisions
    52  
SECTION 10.8. Copies, etc.
    52  
SECTION 10.9. The Agents’ Rights
    52  
SECTION 10.10. The Facility Agent’s Duties
    52  

v



--------------------------------------------------------------------------------



 



              PAGE  
SECTION 10.11. Employment of Agents
    53  
SECTION 10.12. Distribution of Payments
    53  
SECTION 10.13. Reimbursement
    53  
SECTION 10.14. Instructions
    53  
SECTION 10.15. Payments
    54  
SECTION 10.16. “Know your customer” Checks
    54  
SECTION 10.17. No Fiduciary Relationship
    54  
 
       
ARTICLE XI MISCELLANEOUS PROVISIONS
       
 
       
SECTION 11.1. Waivers, Amendments, etc.
    54  
SECTION 11.2. Notices
    55  
SECTION 11.3. Payment of Costs and Expenses
    56  
SECTION 11.4. Indemnification
    56  
SECTION 11.5. Survival
    58  
SECTION 11.6. Severability
    58  
SECTION 11.7. Headings
    58  
SECTION 11.8. Execution in Counterparts, Effectiveness, etc.
    58  
SECTION 11.9. Third Party Rights
    58  
SECTION 11.10. Successors and Assigns
    59  
SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan
    59  
SECTION 11.11.1. Assignments
    59  
SECTION 11.11.2. Participations
    61  
SECTION 11.12. Other Transactions
    62  
SECTION 11.13. Hermes Insurance Policy
    62  
SECTION 11.13.1. Terms of Hermes Insurance Policy
    62  
SECTION 11.13.2. Obligations of the Borrower
    63  

vi



--------------------------------------------------------------------------------



 



              PAGE  
SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders
    64  
SECTION 11.14. Law and Jurisdiction
    65  
SECTION 11.14.1. Governing Law
    65  
SECTION 11.14.2. Jurisdiction
    65  
SECTION 11.14.3. Alternative Jurisdiction
    65  
SECTION 11.14.4. Service of Process
    65  
SECTION 11.15. Confidentiality
    65  

vii



--------------------------------------------------------------------------------



 



         
EXHIBITS
         
Exhibit A
  -   Repayment Schedule
Exhibit B
  -   Form of Loan Request
Exhibit C
  -   [Reserved]
Exhibit D-1
  -   Form of Opinion of Liberian Counsel to Borrower
Exhibit D-2
  -   Form of Opinion of Counsel to Lenders
Exhibit D-3
  -   Form of Opinion of US Tax Counsel to the Lenders
Exhibit E
  -   Form of Lender Assignment Agreement
Exhibit F
  -   Form of Option A Refinancing Agreement

viii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          HULL NO. S-697 CREDIT AGREEMENT, dated as of June 8, 2011, is among
Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), KfW
IPEX-Bank GmbH, in its capacity as agent for the Lenders referred to below in
respect of Hermes-related matters (in such capacity, the “Hermes Agent”), in its
capacity as facility agent (in such capacity, the “Facility Agent”) and in its
capacity as a lender (in such capacity, together with each of the other Persons
that shall become a “Lender” in accordance with Section 11.11.1 hereof, each of
them individually a “Lender” and, collectively, the “Lenders”).
W I T N E S S E T H:
          WHEREAS,

  (A)   The Borrower and Meyer Werft GmbH, Papenburg (the “Builder”) have
entered on February 14, 2011 into a Contract for the Construction and Sale of
Hull No. S-697 (as amended from time to time, the “Construction Contract”)
pursuant to which the Builder has agreed to design , construct, equip, complete,
sell and deliver the passenger cruise vessel bearing Builder’s hull number S-697
(the “Purchased Vessel”);

  (B)   The Lenders have agreed to make available to the Borrower, upon the
terms and conditions contained herein, a US dollar loan facility calculated on
the amount (the “Maximum Loan Amount”) equal to the sum of (x) up to eighty per
cent (80%) of the Contract Price (as defined below) of the Purchased Vessel (as
defined below), as adjusted from time to time in accordance with the
Construction Contract to reflect, among other adjustments, change orders, but
which Contract Price shall not exceed for this purpose EUR 725,000,000 (the
“Contract Price Proceeds”) and (y) up to 100% of the Hermes Fee (as defined
below) (the “Hermes Fee Proceeds”) and being made available in the US Dollar
Equivalent of that Maximum Loan Amount;

  (C)   Except as otherwise provided below under the Alternative Disbursement
Option (as defined below), the Contract Price Proceeds will be provided to the
Borrower two (2) Business Days prior to the delivery of the Purchased Vessel for
the purpose of paying a portion of the Contract Price in connection with the
Borrower’s purchase of the Purchased Vessel. The Hermes Fee Proceeds will be
provided on the First Disbursement Date, with 75% of such Hermes Fee Proceeds to
be disbursed directly to the Hermes Agent for Hermes’ account for the payment of
the Second Fee (as defined below) and 25% to be disbursed to the Borrower for
reimbursement of the First Fee (as defined below).

          NOW, THEREFORE, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
               SECTION 1.1. Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, when capitalized, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):
          “Accumulated Other Comprehensive Income (Loss)” means at any date the
Borrower’s accumulated other comprehensive income (loss) on such date,
determined in accordance with GAAP.
          “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be deemed to be “controlled by” any other Person if such
other Person possesses, directly or indirectly, power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
          “Agreement” means, on any date, this credit agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.
          “Alternative Disbursement Option” means the option of the Borrower to
request the making of the Loan in multiple advances (in an aggregate principal
amount not to exceed the US Dollar Maximum Loan Amount) (i) prior to delivery of
the Purchased Vessel, on each date on which the Borrower is required to make a
pre-delivery installment payment to the Builder (other than, for the avoidance
of doubt, the first such pre-delivery installment) and (ii) on the Final
Disbursement Date.
          “Applicable Commitment Rate” means (x) from the Effective Date through
and including October 28, 2012, 0.15% per annum, (y) from October 29, 2012
through and including October 28, 2013, 0.25% per annum, and (z) from
October 29, 2013 until the Final Disbursement Date, 0.30% per annum.
          “Applicable Jurisdiction” means the jurisdiction or jurisdictions
under which the Borrower is organized, domiciled or resident or from which any
of its business activities are conducted or in which any of its properties are
located and which has jurisdiction over the subject matter being addressed.
          “Approved Appraiser” means any of the following: Barry Rogliano
Salles, Paris, H Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway,
or Fearnley AS, Norway.
          “Assignee Lender” is defined in Section 11.11.1.
          “Authorized Officer” means those officers of the Borrower authorized
to act with respect to the Loan Documents and whose signatures and incumbency
shall have been certified to the Facility Agent by the Secretary or an Assistant
Secretary of the Borrower.

2



--------------------------------------------------------------------------------



 



          “Borrower” is defined in the preamble.
          “Builder” is defined in the preamble.
          “Business Day” means any day which is neither a Saturday or Sunday nor
a legal holiday on which banks are authorized or required to be closed in New
York City, London or Frankfurt, and if the applicable Business Day relates to an
advance of all or part of the Loan, an Interest Period, prepayment or
conversion, in each case with respect to the Loan bearing interest by reference
to the LIBO Rate, a day on which dealings in deposits in Dollars are carried on
in the London interbank market.
          “Capital Lease Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases.
          “Capitalization” means, at any date, the sum of (a) Net Debt on such
date, plus (b) Stockholders’ Equity on such date.
          “Capitalized Lease Liabilities” means the principal portion of all
monetary obligations of the Borrower or any of its Subsidiaries under any
leasing or similar arrangement which, in accordance with GAAP, would be
classified as capitalized leases, and, for purposes of this Agreement and each
other Loan Document, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP.
          “Cash Equivalents” means all amounts other than cash that are included
in the “cash and cash equivalents” shown on the Borrower’s balance sheet
prepared in accordance with GAAP.
          “Celebrity Solstice Agreement” means that certain Hull No. S-675
Credit Agreement dated as of August 7, 2008 among Celebrity Solstice Inc., KfW
IPEX as administrative agent and KfW IPEX and BNP Paribas S.A. as lenders.
          “CIRR Representative” means KfW, acting in its capacity as CIRR
mandatary in connection with this Agreement.
          “Citibank Agreement” means the U.S. $1,225,000,000 credit agreement
dated as of March 27, 2003, as amended and restated as of June 29, 2007 among
the Borrower, as borrower, Citigroup Global Markets Inc. and DnB Nor Bank ASA,
as co-lead arrangers, and Citibank, N.A., as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.
          “Code” means the Internal Revenue Code of 1986, as amended, reformed
or otherwise modified from time to time.
          “Commitment” means, relative to any Lender, such Lender’s obligation
to make the Loan pursuant to Section 2.1.
          “Commitment Fees” is defined in Section 3.4.

3



--------------------------------------------------------------------------------



 



          “Commitment Termination Date” means July 28, 2015.
          “Construction Contract” is defined in the preamble.
          “Contract Price” is as defined in the Construction Contract.
          “Contractual Delivery Date” means, at any time, the date which at such
time is the date specified for delivery of the Purchased Vessel under the
Construction Contract, as such date may be modified from time to time pursuant
to the terms of the Construction Contract.
          “Covered Taxes” is defined in Section 4.6.
          “Default” means any Event of Default or any condition, occurrence or
event which, after notice or lapse of time or both, would constitute an Event of
Default.
          “Dollar” and the sign “$” mean lawful money of the United States.
          “Effective Date” means the date this Agreement becomes effective
pursuant to Section 11.8.
          “Environmental Laws” means all applicable federal, state, local or
foreign statutes, laws, ordinances, codes, rules and regulations (including
consent decrees and administrative orders) relating to the protection of the
environment.
          “EUR” and the sign “€” mean the currency of participating member
states of the European Monetary Union pursuant to Council Regulation (EC) 974/98
of 3 May 1998, as amended from time to time.
          “Event of Default” is defined in Section 8.1.
          “Existing Debt” means the obligations of the Borrower or its
Subsidiaries in connection with (i) the Bareboat Charterparty with respect to
the vessel BRILLIANCE OF THE SEAS dated July 5, 2002 between Halifax Leasing
(September) Limited and RCL (UK) LTD, (ii) the Celebrity Solstice Agreement,
(iii) that certain Hull No. S-676 Credit Agreement dated as of April 15, 2009
among Celebrity Equinox Inc., the lenders from time to time party thereto and
KfW IPEX-Bank GmbH (“KfW”), as Hermes agent and administrative agent, (iv) that
certain credit agreement dated as of May 7, 2009 as amended and restated as of
October 9, 2009 among Oasis of the Seas Inc., the Borrower, as guarantor, the
lenders from time to time party thereto and BNP Paribas, as administrative
agent, (v) that certain Hull No. S-677 Credit Agreement dated as of November 26,
2009 among Celebrity Eclipse Inc., the lenders from time to time party thereto
and KfW, as Hermes agent and administrative agent and (vi) that certain credit
agreement dated as of March 15, 2010 among Allure of the Seas Inc., the
Borrower, as guarantor, the lenders from time to time party thereto and
Skandinaviska Enskilda Banken AB (publ), as administrative agent, and the
replacement, extension, renewal or amendment of the foregoing without increase
in the amount or change in any direct or contingent obligor of such obligations.

4



--------------------------------------------------------------------------------



 



          “Existing Group” means the following Persons: (a) A. Wilhelmsen AS., a
Norwegian corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.
          “Existing Principal Subsidiaries” means each Subsidiary of the
Borrower that is a Principal Subsidiary on the Effective Date.
          “Facility Agent” is defined in the preamble and includes each other
Person as shall have subsequently been appointed as the successor Facility
Agent, and as shall have accepted such appointment, pursuant to Section 10.5.
          “FATCA” means Sections 1471 through 1474 of the Code, as in effect at
the date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof.
          “Fee Letter” means any letter entered into by reference to this
Agreement between any or all of the Facility Agent, the Initial Mandated Lead
Arranger, the Lenders and/or the Borrower setting out the amount of certain fees
referred to in, or payable in connection with, this Agreement.
          “Final Disbursement Date” means the date on which the Loan is
advanced, or, if the Borrower elects the Alternative Disbursement Option in
accordance with Section 2.3(b), the date on which the final balance of the Loan
is advanced in connection with delivery of the Purchased Vessel under the
Construction Contract.
          “Final Maturity” means twelve (12) years after the Contractual
Delivery Date.
          “First Disbursement Date” means the date on which the Loan is
advanced, or, if the Borrower elects the Alternative Disbursement Option in
accordance with Section 2.3(b), the date on which the first advance of the Loan
is made.
          “First Fee” is defined in Section 11.13.
          “Fiscal Quarter” means any quarter of a Fiscal Year.
          “Fiscal Year” means any annual fiscal reporting period of the
Borrower.
          “Fixed Charge Coverage Ratio” means, as of the end of any Fiscal
Quarter, the ratio computed for the period of four consecutive Fiscal Quarters
ending on the close of such Fiscal Quarter of:

  a)   net cash from operating activities (determined in accordance with GAAP)
for such period, as shown in the Borrower’s consolidated statement of cash flow
for such period, to     b)   the sum of:

5



--------------------------------------------------------------------------------



 



     i) dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
     ii) scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
          “Fixed Rate” means a rate per annum equal to the sum of 3.66% per
annum plus the Fixed Rate Margin.
          “Fixed Rate Loan” means the Loan bearing interest at the Fixed Rate,
or that portion of the Loan that continues to bear interest at the Fixed Rate
after the termination of any Interest Make-Up Agreement pursuant to
Section 3.3.3.
          “Fixed Rate Margin” means 1.10% per annum.
          “Floating Rate” means a rate per annum equal to the sum of the LIBO
Rate plus the Floating Rate Margin.
          “Floating Rate Indemnity Amount” is defined in Section 4.4.1(a).
          “Floating Rate Loan” means all or any portion of the Loan bearing
interest at the Floating Rate.
          “Floating Rate Margin” means, for each Interest Period, 1.30% per
annum.
          “F.R.S. Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
          “Funding Losses Event” is defined in Section 4.4.1.
          “GAAP” is defined in Section 1.5.
          “Government-related Obligations” means obligations of the Borrower or
any Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower
or any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
          “Hedging Instruments” means options, caps, floors, collars, swaps,
forwards, futures and any other agreements, options or instruments substantially
similar thereto or any series or combination thereof used to hedge interest,
foreign currency and commodity exposures.
          “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained
in this Agreement or any other Loan Document refer to this Agreement or such
other Loan Document, as the case

6



--------------------------------------------------------------------------------



 



may be, as a whole and not to any particular Section, paragraph or provision of
this Agreement or such other Loan Document.
          “Hermes” means Euler Hermes Kreditversicherungs AG, Friedensallee 254,
22763 Hamburg acting in its capacity as representative of the Federal Republic
of Germany in connection with the issuance of export credit guarantees.
          “Hermes Agent” is defined in the preamble.
          “Hermes Fee” means the fee payable to Hermes under and in respect of
the Hermes Insurance Policy.
          “Hermes Insurance Policy” means the guarantee (Deckungsdokument)
issued by the Federal Republic of Germany, represented by Hermes, in favor of
the Lenders.
          “Indebtedness” means, for any Person: (a) obligations created, issued
or incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) guarantees by such Person of Indebtedness of
others, up to the amount of Indebtedness so guaranteed; (g) obligations of such
Person in respect of surety bonds and similar obligations; and (h) liabilities
arising under Hedging Instruments.
          “Indemnified Liabilities” is defined in Section 11.4.
          “Indemnified Parties” is defined in Section 11.4.
          “Interest Make-Up Agreement” means either an Option A Refinancing
Agreement or an Option B Interest Make-Up Agreement
          “Interest Payment Date” means, if the Borrower exercises the
Alternative Disbursement Option, (i) prior to the Final Disbursement Date, each
day that falls at a six (6)-month interval after the First Disbursement Date and
(ii) the Final Disbursement Date.
          “Interest Period” means:
          (i) if the Borrower exercises the Alternative Disbursement Option, for
the period from the First Disbursement Date to the Final Disbursement Date, the
period between the First Disbursement Date and the first Interest Payment Date,
and subsequently, each succeeding period between two consecutive Interest
Payment Dates and (ii) from and after the Final

7



--------------------------------------------------------------------------------



 



Disbursement Date, the period between the Final Disbursement Date and the first
Repayment Date, and subsequently each succeeding period between two consecutive
Repayment Dates, except that:

  a)   Any Interest Period which would otherwise end on a day which is not a
Business Day shall end on the next Business Day to occur, except if such
Business Day does not fall in the same calendar month, the Interest Period will
end on the last Business Day in that calendar month, the interest amount due in
respect of the Interest Period in question and in respect of the next following
Interest Period being adjusted accordingly; and     b)   If any Interest Period
is altered by the application of a) above, the subsequent Interest Period shall
end on the day on which it would have ended if the preceding Interest Period had
not been so altered.

          “Investment” means, relative to any Person,

  a)   any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and     b)   any ownership or similar
interest held by such Person in any other Person.

          “KfW” means KfW of Palmengartenstrasse 5-9, 60325 Frankfurt am Main,
Germany acting in its own name for the account of the government of the Federal
Republic of Germany.
          “KfW IPEX” means KfW IPEX-Bank GmbH.
          “Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit E.
          “Lender” and “Lenders” are defined in the preamble.
          “Lending Office” means, relative to any Lender, the office of such
Lender designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States, which shall be making or maintaining the Loan
of such Lender hereunder.
          “LIBO Rate” means the rate per annum of the offered quotation for
deposits in Dollars for six months (or for such other period as shall be agreed
by the Borrower and the Facility Agent) which appears on Reuters LIBOR01 Page
(or any successor page) at or about 11:00 a.m. (London time) two (2) Business
Days before the commencement of the relevant Interest Period; provided that:

  a)   subject to Section 3.3.6, if no such offered quotation appears on Reuters
LIBOR01 Page (or any successor page) at the relevant time, the LIBO Rate shall
be the rate per annum certified by the Facility Agent to be the average

8



--------------------------------------------------------------------------------



 



    of the rates quoted by the Reference Banks as the rate at which each of the
Reference Banks was (or would have been) offered deposits of Dollars by prime
banks in the London interbank market in an amount approximately equal to the
amount of the Loan and for a period of six months; and

  b)   for the purposes of determining the post-maturity rate of interest under
Section 3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees.

          “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.
          “Loan” means the advances made by the Lenders under this Agreement
from time to time in an aggregate amount not to exceed the US Dollar Maximum
Loan Amount or, as the case may be, the aggregate outstanding amount of such
advances from time to time.
          “Loan Documents” means this Agreement, the Syndication Side Letter and
the Fee Letters.
          “Loan Request” means the loan request and certificate duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
          “Margin” means the Fixed Rate Margin and/or the Floating Rate Margin.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Facility Agent or any
Lender under the Loan Documents or (c) the ability of the Borrower to perform
its payment Obligations under the Loan Documents.
          “Material Litigation” is defined in Section 6.7.
          “Maximum Loan Amount” is defined in the preamble.
          “Net Debt” means, at any time, the aggregate outstanding principal
amount of all debt (including, without limitation, the principal portion of all
capitalized leases) of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) less the sum of (without
duplication);

  a)   all cash on hand of the Borrower and its Subsidiaries; plus     b)   all
Cash Equivalents.

          “Net Debt to Capitalization Ratio” means, as at any date, the ratio of
(a) Net Debt on such date to (b) Capitalization on such date.

9



--------------------------------------------------------------------------------



 



          “New Financings” means proceeds from:
                         a) borrowed money (whether by loan or issuance and sale
of debt securities), including drawings under this Agreement and any revolving
credit facilities of the Borrower, and
     b) the issuance and sale of equity securities.
          “Nordea Agreement” means the U.S. $525,000,000 credit agreement dated
as of November 19, 2010, as amended by Amendment No. 1 thereto dated as of
November 19, 2010, among Royal Caribbean Cruises Ltd., as the borrower, Nordea
Bank Finland PLC, Citigroup Global Markets Limited and DnB Nor Markets, Inc., as
co-lead arrangers, Nordea Bank Finland PLC, as administrative agent, and DNB Nor
Bank ASA, as documentation agent, as amended, restated, supplemented or
otherwise modified from time to time.
          “Obligations” means all obligations (payment or otherwise) of the
Borrower arising under or in connection with this Agreement.
          “Option A Refinancing Agreement” means a refinancing agreement entered
into between the Refinancing Bank and any Lender pursuant to Sections 1.2.1 and
1.2.2 of the Terms and Conditions, substantially in the form of Exhibit F
hereto.
          “Option A Lender” means each Lender that has executed an Option A
Refinancing Agreement.
          “Option B Interest Make-Up Agreement” means an interest make-up
agreement entered into between the CIRR Representative and any Lender pursuant
to Section 1.2.4 of the Terms and Conditions.
          “Option B Lender” means each Lender that has executed an Option B
Interest Make-Up Agreement.
          “Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
          “Participant” is defined in Section 11.11.2.
          “Participant Register” is defined in Section 11.11.2.
          “Percentage” means, relative to any Lender, the percentage set forth
opposite its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.
          “Person” means any natural person, corporation, limited liability
company, partnership, firm, association, trust, government, governmental agency
or any other entity, whether acting in an individual, fiduciary or other
capacity.

10



--------------------------------------------------------------------------------



 



          “Prepayment Event” is defined in Section 9.1.
          “Principal Subsidiary” means any Subsidiary of the Borrower that owns
a Vessel.
          “Purchased Vessel” is defined in the preamble.
          “Quarterly Payment Date” means the last day of each March, June,
September and December or, if any such day is not a Business Day, the next
succeeding Business Day.
          “Reference Banks” means KfW IPEX and each additional Reference Bank
and/or each replacement Reference Bank appointed by the Facility Agent pursuant
to Section 3.3.6.
          “Refinancing Bank” means KfW in its capacity as the provider of
refinancing pursuant to Section 1.2.2 of the Terms and Conditions.
          “Register” is defined in Section 11.11.3.
          “Repayment Date” means each of the dates for payment of the repayment
installments of the Loan specified in Exhibit A, as amended and/or replaced from
time to time by the Facility Agent and the Borrower.
          “Required Lenders” means, at any time, Lenders that in the aggregate,
hold more than 50% of the aggregate unpaid principal amount of the Loan or, if
no such principal amount is then outstanding, Lenders that in the aggregate have
more than 50% of the Commitments.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “Second Fee” is defined in Section 11.13.
          “Stockholders’ Equity” means, as at any date, the Borrower’s
stockholders’ equity on such date, excluding Accumulated Other Comprehensive
Income (Loss), determined in accordance with GAAP, provided that any non-cash
charge to Stockholders’ Equity resulting (directly or indirectly) from a change
after the Effective Date in GAAP or in the interpretation thereof shall be
disregarded in the computation of Stockholders’ Equity such that the amount of
any reduction thereof resulting from such change shall be added back to
Stockholders’ Equity.
          “Subsidiary” means, with respect to any Person, any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
          “Syndication Side Letter” means the side letter dated as of the date
of this Agreement entered into between KfW IPEX, in its capacity as Lender, and
the Borrower.

11



--------------------------------------------------------------------------------



 



          “Terms and Conditions” means the general terms and conditions for CIRR
Interest Make-Up for Ship Financing issued by the Federal Republic of Germany on
May 12, 2009.
          “US Dollar Equivalent” means the EUR amount converted to a
corresponding Dollar amount as determined using the weighted average rate of
exchange that the Borrower has agreed, either in the spot or forward currency
markets, to pay its counterparties for the purchase of the relevant amount of
EUR with Dollars (x) with respect to any advance made under the Alternate
Disbursement Option to fund a pre-delivery installment of the Contract Price,
for the payment of such pre-delivery installment of the Contract Price and
(y) otherwise, for the payment of the final installment of the Contract Price;
provided that the US Dollar Equivalent of any advances made in respect of the
Hermes Fee shall be determined in accordance with Section 2.3(d). Such rate of
exchange shall be evidenced by foreign exchange counterparty confirmations. The
US Dollar Equivalent of any advance shall be calculated by the Borrower in
consultation with the Facility Agent no less than two (2) Business Days prior to
the making of such advance.
          “US Dollar Maximum Loan Amount” means the US Dollar Equivalent of the
Maximum Loan Amount.
          “United States” or “U.S.” means the United States of America, its
fifty States and the District of Columbia.
          “Vessel” means a passenger cruise vessel owned by the Borrower or one
of its Subsidiaries.
          “Voting Stock” means shares of capital stock of the Borrower of any
class or classes (however designated) that have by the terms thereof normal
voting power to elect the members of the Board of Directors of the Borrower
(other than voting power upon the occurrence of a stated contingency, such as
the failure to pay dividends).
               SECTION 1.2. Use of Defined Terms. Unless otherwise defined or
the context otherwise requires, terms for which meanings are provided in this
Agreement shall, when capitalized, have such meanings when used in each Loan
Request and each notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.
               SECTION 1.3. Cross-References. Unless otherwise specified,
references in this Agreement and in each other Loan Document to any Article or
Section are references to such Article or Section of this Agreement or such
other Loan Document, as the case may be, and, unless otherwise specified,
references in any Article, Section or definition to any clause are references to
such clause of such Article, Section or definition.

12



--------------------------------------------------------------------------------



 



               SECTION 1.4. Application of this Agreement to KfW IPEX as an
Option A Lender. The parties to this Agreement are aware that KfW IPEX will not
enter into an Option A Refinancing Agreement with the CIRR Representative.
However, for the purposes of this Agreement, KfW IPEX will be deemed to have
entered into an Option A Refinancing Agreement with the CIRR Representative in
the form of Exhibit F. Consequently, any reference to an Option A Lender shall
include KfW IPEX and any reference to an Option A Refinancing Agreement shall
include the Option A Refinancing Agreement deemed to have been entered into by
KfW IPEX.
               SECTION 1.5. Accounting and Financial Determinations. Unless
otherwise specified, all accounting terms used herein or in any other Loan
Document shall be interpreted, all accounting determinations and computations
hereunder or thereunder (including under Section 7.2.4) shall be made, and all
financial statements required to be delivered hereunder or thereunder shall be
prepared, in accordance with United States generally accepted accounting
principles (“GAAP”) consistently applied (or, if not consistently applied,
accompanied by details of the inconsistencies); provided that if the Borrower
elects to apply or is required to apply International Financial Reporting
Standards (“IFRS”) accounting principles in lieu of GAAP, upon any such election
and notice to the Facility Agent, references herein to GAAP shall thereafter be
construed to mean IFRS (except as otherwise provided in this Agreement);
provided further that if, as a result of (i) any change in GAAP or IFRS or in
the interpretation thereof or (ii) the application by the Borrower of IFRS in
lieu of GAAP, in each case, after the date of the financial statements referred
to in Section 6.6, there is a change in the manner of determining any of the
items referred to herein or thereunder that are to be determined by reference to
GAAP, and the effect of such change would (in the reasonable opinion of the
Borrower or the Facility Agent) be such as to affect the basis or efficacy of
the financial covenants contained in Section 7.2.4 in ascertaining the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Facility Agent that the Borrower requests an amendment to
any provision hereof to eliminate such change occurring after the date hereof in
GAAP or the application thereof on the operation of such provision (or if the
Facility Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), then such item shall for
the purposes of Section 7.2.4 continue to be determined in accordance with GAAP
relating thereto as if GAAP were applied immediately prior to such change in
GAAP or in the interpretation thereof until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
COMMITMENTS AND BORROWING PROCEDURES
               SECTION 2.1. Commitment. On the terms and subject to the
conditions of this Agreement (including Article V), each Lender severally agrees
to make its portion of the Loan pursuant to its Commitment described in
Section 2.2. No Lender’s obligation to make the Loan shall be affected by any
other Lender’s failure to make the Loan.
               SECTION 2.2. Commitment of the Lenders; Termination and Reduction
of Commitments.

13



--------------------------------------------------------------------------------



 



  a)   Each Lender will make its portion of the Loan available to the Borrower
in accordance with Section 2.3 either (i) two (2) Business Days prior to the
delivery of the Purchased Vessel to the Borrower under the Construction Contract
pursuant to Section 2.3(a) or (ii) if the Borrower elects the Alternative
Disbursement Option in accordance with Section 2.3(b), as set forth in
Section 2.3(b). The commitment of each Lender described in this Section 2.2
(herein referred to as its “Commitment”) shall be the commitment of such Lender
to make available to the Borrower its portion of the Loan hereunder expressed as
the initial amount set forth opposite such Lender’s name on its signature page
attached hereto or, in the case of any Lender that becomes a Lender pursuant to
an assignment pursuant to Section 11.11.1, the amount set forth as such Lender’s
Commitment in the related Lender Assignment Agreement, in each case as such
amount may be reduced from time to time pursuant to Section 2.2(b) or reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.11.1. Notwithstanding the foregoing, each Lender’s
Commitment shall terminate on the earlier of (i) the Commitment Termination Date
if the Purchased Vessel is not delivered prior to such date and (ii) the
delivery of the Purchased Vessel.     b)   The Borrower may, by notice to the
Facility Agent, at any time (i) prior to the date that is not less than 61 days
prior to the First Disbursement Date, without premium or penalty, terminate, or
from time to time reduce, the Commitments and (ii) prior to the date on which
the Commitments have been terminated but less than 61 days prior to the First
Disbursement Date, and subject to Section 4.4, terminate, or from time to time
reduce, the Commitments. Any such termination or reduction of the Commitments
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments.     c)   If any Lender
shall default in its obligations under Section 2.1, the Facility Agent shall, at
the request of the Borrower, use reasonable efforts to assist the Borrower in
finding a bank or financial institution acceptable to the Borrower to replace
such Lender.

                         SECTION 2.3. Borrowing Procedure.

  a)   Unless the Borrower has elected the Alternative Disbursement Option in
accordance with Section 2.3(b), the Borrower shall deliver a Loan Request and
the documents required to be delivered pursuant to Section 5.1.1(a) to the
Facility Agent on or before 11:00 a.m., London time, not less than two
(2) Business Days in advance of the date that is two (2) Business Days prior to
the anticipated delivery date of the Purchased Vessel. The aggregate amount of
the Loan to be advanced shall not exceed the US Dollar Maximum Loan Amount.    
b)   The Borrower may, at any time prior to the Contractual Delivery Date, elect
the Alternative Disbursement Option by written notice to the Facility Agent
delivered ten (10) Business Days prior to the requested date of the first such
advance to be made following such election. If so elected, the Borrower shall
deliver a Loan Request and, in the case of the First Disbursement Date, the
documents required to be delivered pursuant to Section 5.1.1(a) to the Facility
Agent on or before 11:00 a.m. London time, not less than two (2) Business Days
in advance of the date on which the Borrower is required to

14



--------------------------------------------------------------------------------



 



      make a pre-delivery installment to the Builder (other than, for the
avoidance of doubt, the first such pre-delivery installment due under the
Construction Contract) or, in the case of the advance on the Final Disbursement
Date, not less than two (2) Business Days in advance of the date that is two
(2) Business Days prior to the anticipated delivery date of the Purchased
Vessel. Each such advance of a portion of the Loan shall not exceed the US
Dollar Equivalent of 80% of the installment payment owing to the Builder on such
date; provided, however, that (i) the advance to be made on the First
Disbursement Date may be increased by up to 100% of the total amount of the
Hermes Fee, (ii) the advance to be made on the Final Disbursement Date may be in
an amount up to the excess of the US Dollar Maximum Loan Amount over the
aggregate amount of all advances made prior to the Final Disbursement Date, and
(iii) the aggregate amount of all such advances shall not exceed the US Dollar
Maximum Loan Amount.     c)   The Facility Agent shall promptly notify each
Lender of any Loan Request by forwarding a copy thereof to each Lender, together
with its attachments. On the terms and subject to the conditions of this
Agreement, the Loan (or portion thereof, as specified by the Borrower) shall be
made on the Business Day specified in such Loan Request. On or before
11:00 a.m., New York time, on the Business Day specified in such Loan Request,
the Lenders shall, without any set-off or counterclaim, deposit with the
Facility Agent same day funds in an amount equal to such Lender’s Percentage of
the requested Loan or portion thereof. Such deposit will be made to an account
which the Facility Agent shall specify from time to time by notice to the
Lenders. To the extent funds are so received from the Lenders, the Facility
Agent shall, without any set-off or counterclaim, make such funds available to
the Borrower on the Business Day specified in the Loan Request by wire transfer
of same day funds to the account or accounts the Borrower shall have specified
in its Loan Request.     d)   If the Borrower elects to finance all or any part
of the Hermes Fee with a portion of the advance made on the First Disbursement
Date, the Borrower shall indicate such election in its Loan Request with respect
to such advance. The amount of the advance in Dollars (the “US Dollar Hermes
Advance Amount”) that will fund the Hermes Fee shall be equal to the Dollar
amount that corresponds to the EUR amount of the Hermes Fee to be financed with
such advance, which amount shall be reasonably determined by the Facility Agent
based on the spot rate for EUR-Dollar exchanges on the date such Loan Request is
delivered, which spot rate shall be determined by reference to a publicly
available market service like Bloomberg that can be independently verified by
the Borrower. The Facility Agent shall notify the Borrower and the Lenders of
the Dollar Hermes Advance Amount on the date such Loan Request is delivered, and
the Lenders shall deposit such Dollar Hermes Advance Amount with the Facility
Agent in accordance with Section 2.3.c). The Facility Agent shall furnish a
certificate to the Borrower on the date such Loan Request is delivered setting
forth such spot rate, its derivation and the calculation of the Dollar Hermes
Advance Amount. If the Borrower elects to so finance the Hermes Fee, the
Borrower will be deemed to have directed the Facility Agent to pay over directly
to Hermes on behalf of the Borrower that portion of the EUR amount of the Second
Fee to be financed with the proceeds of the advance on the First Disbursement
Date and to retain for its own account deposits made by the Lenders in Dollars
in an amount equal to

15



--------------------------------------------------------------------------------



 



the portion of the US Dollar Hermes Advance Amount attributable to the Second
Fee paid by the Facility Agent to Hermes on behalf of the Borrower.
               SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill
its obligation to make or continue its Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such Loan;
provided that such Loan shall nonetheless be deemed to have been made and to be
held by such Lender, and the obligation of the Borrower to repay such Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility; provided, further, that the Borrower shall
not be required to pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and
4.7 that is greater than the amount which it would have been required to pay had
the Lender not caused such branch or Affiliate (or international banking
facility) to make or maintain such Loan.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
               SECTION 3.1. Repayments. a) Subject to Section 3.1 b), the
Borrower shall repay the Loan in the installments and on the dates set out in
Exhibit A.

  b)   If, on the date of delivery of the Purchased Vessel, the outstanding
principal amount of the Loan exceeds the US Dollar Maximum Loan Amount (as a
result of a reduction in the Contract Price after the Final Disbursement Date
and before the delivery of the Purchased Vessel), the Borrower shall repay the
Loan in an amount equal to such excess within two (2) Business Days after the
date of delivery of the Purchased Vessel. Any such partial prepayment shall be
applied pro rata in satisfaction of the repayment installments of the Loan set
out in Exhibit A.     c)   No such amounts repaid by the Borrower pursuant to
this Section 3.1 may be reborrowed under the terms of this Agreement.

               SECTION 3.2. Prepayment. The Borrower

  a)   May, from time to time on any Business Day, make a voluntary prepayment,
in whole or in part, of the outstanding principal amount of the Loan; provided
that:

  i)   all such voluntary prepayments shall require (x) for prepayments on or
after the Final Disbursement Date made prior to delivery of the Purchased Vessel
in respect of the advance made on such Final Disbursement Date, at least two
(2) Business Days’ prior written notice to the Facility Agent, and (y) for all
other prepayments, at least 30 calendar days’ prior written notice, if all or
any portion of the Loan is a Fixed Rate Loan, and at least five (5) Business
Days’ (or, if such prepayment is to be made on the last day of an Interest
Period for such Loan, four (4) Business Days’) prior written notice, if the Loan
is a Floating Rate Loan, in each case to the Facility Agent; and

16



--------------------------------------------------------------------------------



 



  ii)   all such voluntary partial prepayments shall be in an aggregate minimum
amount of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount
of the Loan) and shall be applied in inverse order of maturity or ratably among
all remaining installments, as the Borrower shall designate to the Facility
Agent, in satisfaction of the repayment installments of the Loan set out in
Exhibit A.

  b)   Shall, immediately upon any acceleration of the repayment of the
installments of the Loan pursuant to Section 8.2 or 8.3 or the mandatory
prepayment of the Loan pursuant to Section 9.2, repay the Loan.

Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be reborrowed under the terms of this Agreement except as
provided in the last paragraph of Section 9.1 (which follows Section 9.1.10).
               SECTION 3.3. Interest Provisions. Interest on the outstanding
principal amount of the Loan shall accrue and be payable in accordance with this
Section 3.3.
                         SECTION 3.3.1. Rates. The Loan shall accrue interest
from the First Disbursement Date to the date of repayment or prepayment of the
Loan in full to the Lenders at the Fixed Rate, subject to (i) any election made
by the Borrower to elect the Floating Rate pursuant to Section 3.3.2 or (ii) any
conversion of any portion of the Loan held by a Lender to a Floating Rate Loan
upon the termination of the Interest Make-Up Agreement to which such Lender is a
party in accordance with Section 3.3.3. Interest calculated at the Fixed Rate or
the Floating Rate shall be payable semi-annually in arrears on each Interest
Payment Date and on the Repayment Dates set out in Exhibit A (for purposes of
clarification, it being understood that if the Borrower exercises the
Alternative Disbursement Option, the period of time between (x) the making of
any advance after the First Disbursement Date and the next following Interest
Payment Date and/or (y) the final Interest Payment Date and the immediately
preceding Interest Payment Date may be less than six months, and that the
reference period for the LIBO Rate for such advances during such periods shall
be adjusted accordingly). The Loan shall bear interest from and including the
first day of the applicable Interest Period to (but not including) the last day
of such Interest Period at the interest rate determined as applicable to the
Loan. All interest shall be calculated on the basis of the actual number of days
elapsed over a year comprised of 360 days.
                         SECTION 3.3.2. Election of Floating Rate.

  a)   By written notice to the Facility Agent delivered prior to the date that
is not less than 61 days prior to the First Disbursement Date, the Borrower may
elect, without incurring any liability to make any payments pursuant to
Section 4.4 or to pay any other indemnity or compensation obligation, to pay
interest on the Loan at the Floating Rate.     b)   By written notice to the
Facility Agent delivered less than 61 days prior to the First Disbursement Date
but not less than 30 days prior to the First

17



--------------------------------------------------------------------------------



 



      Disbursement Date, the Borrower may elect, subject to Section 4.4, to pay
interest on the Loan at the Floating Rate.     c)   By written notice to the
Facility Agent no later than 2:00 p.m. Frankfurt time 30 days prior to the end
of an Interest Period, the Borrower may elect, subject to Section 4.4, to pay
interest on the Loan for the remainder of the term of the Loan at the Floating
Rate, with effect from the end of that Interest Period.     d)   Any election
made under any of Section 3.3.2.a), Section 3.3.2.b) or Section 3.3.2.c) may
only be made one time during the term of the Loan.

                                   SECTION 3.3.3. Conversion to Floating Rate.
If, during any Interest Period, the Interest Make-Up Agreement in effect with
any Lender is terminated for any reason (other than as a result of the
negligence or willful misconduct of such Lender), then the portion of the Loan
held by such Lender shall convert to a Floating Rate Loan on the last day of
such Interest Period, and the Borrower shall pay interest on such portion of the
Loan at the Floating Rate on such portion for the remainder of the term of the
Loan. The Borrower shall not incur any liability to make any payments pursuant
to Section 4.4 or to pay any other indemnity or compensation obligation in
connection with any such conversion. For the avoidance of doubt, Section 3.3.3
shall not apply as a result of any action by the Borrower, including the
termination of Commitment, any voluntary or mandatory prepayment other than
pursuant to Section 9.1.10 or Section 3.2(a)(i)(x), as the case may be,
acceleration of the Loan due to the occurrence of an Event of Default or an
election by the Borrower pursuant to Section 3.3.2.
                                   SECTION 3.3.4. Post-Maturity Rates. After the
date any principal amount of the Loan is due and payable (whether on any
Repayment Date, upon acceleration or otherwise), or after any other monetary
Obligation of the Borrower shall have become due and payable, the Borrower shall
pay, but only to the extent permitted by law, interest (after as well as before
judgment) on such amounts for each day during the period of such default at a
rate per annum certified by the Facility Agent to the Borrower (which
certification shall be conclusive in the absence of manifest error) to be equal
to (a) in the case of (i) principal of and interest on the Loan payable to each
Option A Lender and (ii) interest on the Loan payable to each Option B Lender,
the sum of the Floating Rate plus 3% per annum and (b) in the case of any other
monetary Obligation, the sum of the Floating Rate plus 2% per annum.
                                   SECTION 3.3.5. Payment Dates. Interest
accrued on the Loan shall be payable, without duplication, on the earliest of:

  a)   each Interest Payment Date;     b)   each Repayment Date;     c)   the
date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and     d)   on that portion of the
Loan the repayment of which is accelerated pursuant to Section 8.2 or
Section 8.3, immediately upon such acceleration.

18



--------------------------------------------------------------------------------



 



                         SECTION 3.3.6. Interest Rate Determination; Replacement
Reference Banks. The Facility Agent shall obtain from each Reference Bank timely
information for the purpose of determining the LIBO Rate in the event that no
offered quotation appears on Reuters LIBOR01 Page (or any successor page) and
the LIBO Rate is to be determined by reference to quotations supplied by the
Reference Banks. If any one or more of the Reference Banks shall fail to furnish
in a timely manner such information to the Facility Agent for any such interest
rate, the Facility Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Banks. If the Borrower elects
to add an additional Reference Bank hereunder or a Reference Bank ceases for any
reason to be able and willing to act as such, the Facility Agent shall, at the
direction of the Required Lenders and after consultation with the Borrower and
the Lenders, appoint a replacement for such Reference Bank reasonably acceptable
to the Borrower, and such replaced Reference Bank shall cease to be a Reference
Bank hereunder. The Facility Agent shall furnish to the Borrower and to the
Lenders each determination of the LIBO Rate made by reference to quotations of
interest rates furnished by Reference Banks.
          Interest accrued on the Loan or other monetary Obligations arising
under this Agreement or any other Loan Document after the date such amount is
due and payable (whether upon acceleration or otherwise) shall be payable upon
demand.
               SECTION 3.4. Commitment Fees. The Borrower agrees to pay to the
Facility Agent for the account of each Lender a commitment fee (the “Commitment
Fee”) on its daily unused portion of the Maximum Loan Amount (as such Maximum
Loan Amount may be adjusted from time to time), for the period commencing on the
Effective Date and continuing through the earliest of (i) the Final Disbursement
Date, (ii) the date upon which the Facility Agent has provided the Borrower with
written notice that the Lenders will not advance the Loan because the
Commitments shall have been terminated pursuant to Section 8.2 or 8.3, (iii) the
Commitment Termination Date and (iv) the date the Commitments shall have been
terminated pursuant to Section 2.2(b). Should the Facility Agent provide the
Borrower notice that the Lenders will not advance the Loan because Hermes has
cancelled the Hermes Insurance Policy, the Commitment Fees paid by the Borrower
for the account of each Lender shall be promptly refunded to the Borrower by
such Lender.
                         SECTION 3.4.1. Payment. The Commitment Fee shall be
payable by the Borrower to the Facility Agent for the account of each Lender in
arrears on each Quarterly Payment Date, commencing with the first such date
following the Effective Date and ending on the earliest to occur of (i) the
Final Disbursement Date, (ii) the date the Lenders are no longer obligated to
advance the Loan, (iii) the Commitment Termination Date and (iv) the date the
Commitments shall have been terminated pursuant to Section 2.2(b). The
Commitment Fee shall be in the amount in EUR equal to the product of the
Applicable Commitment Rate, multiplied by, for each day elapsed since the
previous Quarterly Payment Date, the difference between the Maximum Loan Amount
and the aggregate amount of all advances made on or prior to such day, divided
by 360 days; provided that the Borrower may elect to pay the Commitment Fee on
any Quarterly Payment Date in the Dollars by giving notice to the Facility Agent
five (5) Business Days before such Quarterly Payment Date. If the Borrower
elects to pay the Commitment Fee in Dollars, the exchange rate used to convert
the fee from EUR to Dollars shall be the 10 A.M.

19



--------------------------------------------------------------------------------



 



midpoint market fixing for the conversion of EUR to Dollars set by the Federal
Reserve Bank of New York two (2) Business Days prior to the relevant Quarterly
Payment Date.
               SECTION 3.5. CIRR Fees. The Borrower agrees to pay to the
Facility Agent for the account of the CIRR Representative a fee of 0.01% per
annum (the “CIRR Fee”) on the Maximum Loan Amount (as such Maximum Loan Amount
may be adjusted from time to time), for the period commencing on August 14, 2011
and continuing until the earliest of (i) the date falling sixty (60) days prior
to the First Disbursement Date, (ii) the date falling 30 days after the date on
which the Borrower elects the Floating Rate pursuant to Section 3.3.2 or, as to
any portion of the Loan converted to a Floating Rate Loan pursuant to
Section 3.3.3, the date on which such portion so converts to a Floating Rate
Loan, (iii) the date upon which the Facility Agent has provided written notice
to the Borrower that the Lenders will not advance the Loan because the
Commitments shall have been terminated pursuant to Section 8.2 or 8.3 and
(iv) any other date on which the Commitments shall have been terminated.
                         SECTION 3.5.1. Payment. The CIRR Fee shall be payable
by the Borrower in EUR quarterly in arrears from the date of commencement of the
period described in Section 3.5 and, if applicable, on the earliest of (i) the
date falling sixty (60) days prior to the First Disbursement Date, (ii) the date
falling 30 days after the date on which the Borrower elects the Floating Rate
pursuant to Section 3.3.2 or, as to any portion of the Loan converted to a
Floating Rate Loan pursuant to Section 3.3.3, the date on which such portion so
converts to a Floating Rate Loan, (iii) the date upon which the Facility Agent
has provided written notice to the Borrower that the Lenders will not advance
the Loan because the Commitments shall have been terminated pursuant to
Section 8.2 or 8.3 and (iv) any other date on which the Commitments shall have
been terminated.
               SECTION 3.6. Other Fees. The Borrower agrees to pay to the
Facility Agent the agreed-upon fees set forth in the Fee Letters on the dates
and in the amounts set forth therein.
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
               SECTION 4.1. LIBO Rate Lending Unlawful. If after the Effective
Date the introduction of or any change in or in the interpretation of any law
makes it unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain the Loan bearing interest at a rate based on the LIBO
Rate, the obligation of such Lender to make, continue or maintain its Loan
bearing interest at a rate based on the LIBO Rate shall, upon notice thereof to
the Borrower, the Facility Agent and each other Lender, forthwith be suspended
until the circumstances causing such suspension no longer exist, provided that
such Lender’s obligation to make, continue and maintain its Loan hereunder shall
be automatically converted into an obligation to make, continue and maintain the
Loan bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Floating Rate Margin.

20



--------------------------------------------------------------------------------



 



               SECTION 4.2. Deposits Unavailable. If, on or after the date the
Borrower elects the Floating Rate pursuant to Section 3.3.2 or if any Lender
shall have entered into an Option B Interest Make-Up Agreement (an “Option B
Lender”), the Facility Agent shall have determined that:

  a)   Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to each Reference Bank in its relevant market, or    
b)   by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or     c)   the
cost to Option B Lenders that in the aggregate hold more than 50% of the
aggregate outstanding principal amount of the Loan then held by Option B
Lenders, if any Lender shall have entered into an Option B Interest Make-Up
Agreement, of obtaining matching deposits in the relevant interbank market for
the relevant Interest Period would be in excess of the LIBO Rate (provided, that
no Option B Lender may exercise its rights pursuant to this Section 4.2.c) for
amounts up to the difference between such Option B Lender’s cost of obtaining
matching deposits on the date such Option B Lender becomes a Lender hereunder
less the LIBO Rate on such date),

then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders. The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take effect at the end of the Interest Period
current at the date of the Determination Notice, which rate (or rates) shall be
equal to the sum of the Floating Rate Margin and the weighted average of the
corresponding interest rates at or about 11:00 a.m. (London time) two
(2) Business Days before the commencement of the relevant Interest Period on
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Reuters’ service) (or, in the case
of clause (c) above, the lesser of (x) the cost to the Option B Lenders of
funding the portion of the Loan held by such Option B Lenders and (y) such
weighted average). The Facility Agent shall furnish a certificate to the
Borrower as soon as reasonably practicable after the Facility Agent has given
such Determination Notice setting forth such rate. In the event that the
circumstances described in this Section 4.2 shall extend beyond the end of an
interest period agreed or set pursuant hereto, the foregoing procedure shall be
repeated as often as may be necessary.
               SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If after the
Effective Date a change in any applicable treaty, law, regulation or regulatory
requirement or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force of law) of any

21



--------------------------------------------------------------------------------



 



governmental or other authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the date hereof, shall:

  a.   subject any Lender to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its portion of the Loan
or any part thereof imposed, levied, collected, withheld or assessed by any
jurisdiction or any political subdivision or taxing authority thereof (other
than taxation on overall net income and, to the extent such taxes are described
in Section 4.6, withholding taxes); or

  b.   change the basis of taxation to any Lender (other than a change in
taxation on the overall net income of any Lender) of payments of principal or
interest or any other payment due or to become due pursuant to this Agreement;
or

  c.   impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the increased capital costs described in Section 4.5
and the reserve costs described in Section 4.7) or other banking or monetary
controls or requirements which affect the manner in which a Lender shall
allocate its capital resources to its obligations hereunder or require the
making of any special deposits against or in respect of any assets or
liabilities of, deposits with or for the account of, or loans by, any Lender
(provided that such Lender shall, unless prohibited by law, allocate its capital
resources to its obligations hereunder in a manner which is consistent with its
present treatment of the allocation of its capital resources); or

  d.   impose on any Lender any other condition affecting its portion of the
Loan or any part thereof,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making the Loan or maintaining the Loan or any part thereof,
(ii) to reduce the amount of any payment received by such Lender or its
effective return hereunder or on its capital or (iii) to cause such Lender to
make any payment or to forego any return based on any amount received or
receivable by such Lender hereunder, then and in any such case if such increase
or reduction in the opinion of such Lender materially affects the interests of
such Lender, (A) such Lender shall (through the Facility Agent) notify the
Borrower of the occurrence of such event and use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Lending Office if the making of such a designation would avoid the
effects of such law, regulation or regulatory requirement or any change therein
or in the interpretation thereof and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender and (B) the Borrower
shall forthwith upon such demand pay to the Facility Agent for the account of
such Lender such amount as is necessary to compensate such Lender for such
additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment. Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its

22



--------------------------------------------------------------------------------



 



knowledge, such change in circumstance is of general application to the
commercial banking industry in such Lender’s jurisdiction of organization or in
the relevant jurisdiction in which such Lender does business. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than three
months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such increased costs or reductions is retroactive,
then the three-month period referred to above shall be extended to include the
period of retroactive effect thereof, but not more than six months prior to the
date that such Lender notifies the Borrower of the circumstance giving rise to
such cost or reductions and of such Lender’s intention to claim compensation
therefor.
               SECTION 4.4. Funding Losses.
                    SECTION 4.4.1. Indemnity. In the event any Lender shall
incur any loss or expense (for the avoidance of doubt excluding loss of profit
in the event the Borrower has elected the Floating Rate pursuant to
Section 3.3.2), by reason of the liquidation or reemployment (at not less than
the market rate) of deposits or other funds acquired by such Lender, to make,
continue or maintain any portion of the principal amount of the Loan as a result
of:

i)   if at the time interest is calculated at the Floating Rate, any conversion
or repayment or prepayment or acceleration of the principal amount of the Loan
on a date other than the scheduled last day of an Interest Period or otherwise
scheduled date for repayment or payment (including payments made in accordance
with Section 3.1(b);   ii)   if at the time interest is calculated at the Fixed
Rate, any repayment or prepayment or acceleration of the principal amount of the
Loan, other than any repayment made on the date scheduled for such repayment;  
iii)   an election by the Borrower of the Floating Rate in accordance with
Section 3.3.2.b) or Section 3.3.2.c);   iv)   a reduction or termination of the
Commitments by the Borrower pursuant to Section 2.2.b)(ii); or   v)   the Loan
not being made in accordance with the Loan Request therefor due to the fault of
the Borrower or as a result of any of the conditions precedent set forth in
Article V not being satisfied,

(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within five
(5) Business Days of its receipt thereof:

23



--------------------------------------------------------------------------------



 



  a.   if at that time interest is calculated at the Floating Rate, pay directly
to the Facility Agent an amount (the “Floating Rate Indemnity Amount”) equal to
the amount by which:

  (i)   interest calculated at the Floating Rate which a Lender would have
received on its share of the amount of the Loan subject to such Funding Losses
Event for the period from the date of receipt of any part of its share in the
Loan to the last day of the applicable Interest Period,

      exceeds:

  (ii)   the amount which a Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period.

  b.   if at that time interest is calculated at the Fixed Rate, pay to the
Facility Agent for the account of such Lender the sum of:

  (A)   an amount equal to the amount by which:

  (i)   interest calculated at the Fixed Rate which a Lender would have received
on its share of the amount of the Loan subject to such Funding Losses Event for
the period from the date of receipt of any part of its share of the Loan to the
final scheduled date for the repayment of Loan in full pursuant to Section 3.1,

      exceeds:

  (ii)   the amount by which a Lender would be able to obtain by placing an
equal amount to the amount received by it on deposit and receiving interest
equal to the money market rate then applicable to Dollars on the Reuters page
“ICAPUSD” (the “Reinvestment Rate”),

      such amount to be discounted to present value at the Reinvestment Rate;
and

  (B)   if such Lender has entered into an Option B Interest Make-up Agreement,
an amount equal to the Floating Rate Indemnity Amount.

Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.

24



--------------------------------------------------------------------------------



 



               SECTION 4.5. Increased Capital Costs. If after the Effective Date
any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount of
capital required to be maintained by any Lender or any Person controlling such
Lender, and the rate of return on its or such controlling Person’s capital as a
consequence of its Commitment or the Loan made by such Lender is reduced to a
level below that which such Lender or such controlling Person would have
achieved but for the occurrence of any such change in circumstance, then, in any
such case upon notice from time to time by such Lender to the Borrower, the
Borrower shall immediately pay directly to such Lender additional amounts
sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return. Any such notice shall (i) describe in reasonable
detail the capital adequacy requirements which have been imposed, together with
the approximate date of the effectiveness thereof, (ii) set forth the amount of
such lowered return, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender’s intention to
claim compensation therefor.
               SECTION 4.6. Taxes. All payments by the Borrower of principal of,
and interest on, the Loan and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by any Lender’s net
income or receipts of such Lender and franchise taxes imposed in lieu of net
income taxes or taxes on receipts, by the jurisdiction under the laws of which
such Lender is organized or any political subdivision thereof or the
jurisdiction of such Lender’s Lending Office or any political subdivision
thereof or any other jurisdiction unless such net income taxes are imposed
solely as a result of the Borrower’s activities in such other jurisdiction, and
any taxes imposed under FATCA (such non-excluded items being called “Covered
Taxes”). In the event that any

25



--------------------------------------------------------------------------------



 



withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Covered Taxes pursuant to any applicable law, rule
or regulation, then the Borrower will:

  a.   pay directly to the relevant authority the full amount required to be so
withheld or deducted;

  b.   promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

  c.   pay to the Facility Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.
          Any Lender claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
          If the Borrower fails to pay any Covered Taxes when due to the
appropriate taxing authority or fails to remit to the Facility Agent for the
account of the respective Lenders the required receipts or other required
documentary evidence, the Borrower shall indemnify the Lenders for any
incremental withholding Covered Taxes, interest or penalties that may become
payable by any Lender as a result of any such failure (so long as such amount
did not become payable as a result of the failure of such Lender to provide
timely notice to the Borrower of the assertion of a liability related to the
payment of Covered Taxes). For purposes of this Section 4.6, a distribution
hereunder by the Facility Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.
          If any Lender is entitled to any refund, credit, deduction or other
reduction in tax by reason of any payment made by the Borrower in respect of any
Covered Tax under this Section 4.6 or by reason of any payment made by the
Borrower pursuant to Section 4.3, such Lender shall use reasonable efforts to
obtain such refund, credit, deduction or other reduction and, promptly after
receipt thereof, will pay to the Borrower such amount (plus any interest
received by such Lender in connection with such refund, credit, deduction or
reduction) as is equal to the net after-tax value to such Lender of such part of
such refund, credit, deduction or reduction as

26



--------------------------------------------------------------------------------



 



such Lender reasonably determines is allocable to such Covered Tax or such
payment (less out-of-pocket expenses incurred by such Lender), provided that no
Lender shall be obligated to disclose to the Borrower any information regarding
its tax affairs or tax computations.
          Each Lender (and each Participant) agrees with the Borrower and the
Facility Agent that it will (i) in the case of a Lender or a Participant
organized under the laws of a jurisdiction other than the United States
(a) provide to the Facility Agent and the Borrower an appropriately executed
copy of Internal Revenue Service Form W-8ECI certifying that any payments made
to or for the benefit of such Lender or such Participant are effectively
connected with a trade or business in the United States (or alternatively, an
Internal Revenue Service Form W-8BEN claiming the benefits of a tax treaty, but
only if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender or
Participant, on or prior to the date of the relevant assignment or
participation), in each case attached to an Internal Revenue Service Form
W-8IMY, if appropriate, (b) notify the Facility Agent and the Borrower if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects and (c) provide such other tax
forms or other documents as shall be prescribed by applicable law, if any, or as
otherwise reasonably requested, to demonstrate, to the extent applicable, that
payments to such Lender Party (or Participant) hereunder are exempt from
withholding under FATCA, and (ii) in all cases, provide such forms, certificates
or other documents, as and when reasonably requested by the Borrower, necessary
to claim any applicable exemption from, or reduction of, Covered Taxes or any
payments made to or for benefit of such Lender Party or such Participant,
provided that the Lender Party or Participant is legally able to deliver such
forms, certificates or other documents. For any period with respect to which a
Lender (or assignee Lender or Participant) has failed to provide the Borrower
with the foregoing forms (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
(which, in the case of an Assignee Lender, would be the date on which the
original assignor was required to provide such form) or if such form otherwise
is not required hereunder) such Lender (or assignee Lender or Participant) shall
not be entitled to the benefits of this Section 4.6 with respect to Covered
Taxes imposed by reason of such failure.
               SECTION 4.7. Reserve Costs. Without in any way limiting the
Borrower’s obligations under Section 4.3, the Borrower shall, on and after the
date the Borrower elects the Floating Rate pursuant to Section 3.3.2, pay to the
Facility Agent for the account of each Lender on the last day of each Interest
Period, so long as the relevant Lending Office of such Lender is required to
maintain reserves against “Eurocurrency liabilities” under Regulation D of the
F.R.S. Board, upon notice from such Lender, an additional amount equal to the
product of the following for the Loan for each day during such Interest Period:
(i) the principal amount of the Loan outstanding on such day; and
     (ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the

27



--------------------------------------------------------------------------------



 



Effective Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and
(iii) 1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
               SECTION 4.8. Payments, Computations, etc. a. Unless otherwise
expressly provided, all payments by the Borrower pursuant to this Agreement or
any other Loan Document shall be made by the Borrower to the Facility Agent for
the pro rata account of the Lenders entitled to receive such payment. All such
payments required to be made to the Facility Agent shall be made, without
set-off, deduction or counterclaim, not later than 11:00 a.m., New York time, on
the date due, in same day or immediately available funds through the New York
Clearing House Interbank Payments System (or such other funds as may be
customary for the settlement of international banking transactions in Dollars),
to such account as the Facility Agent shall specify from time to time by notice
to the Borrower. Funds received after that time shall be deemed to have been
received by the Lenders on the next succeeding Business Day.

  b.   (i) Each Option A Lender hereby instructs the Facility Agent to remit all
payments of interest made with respect to any portion of the Loan held by such
Option A Lender to the Refinancing Bank less (x) the margin for Fixed Rate Loans
of 1.10% and (y) the CIRR administrative fee of 0.20% if interest on the Loan
made by that Lender is then calculated at the Fixed Rate and less the Floating
Rate Margin if interest on that Loan is then calculated at the Floating Rate.

     (ii) Each Option B Lender hereby instructs the Facility Agent, with respect
to any portion of the Loan held by such Option B Lender, to pay to the CIRR
Representative interest thereon at the Fixed Rate, if interest on such portion
of the Loan is then calculated at the Fixed Rate, and to pay directly to such
Lender interest thereon at the Floating Rate, if interest on such portion of the
Loan is then calculated at the Floating Rate.

  c.   The Facility Agent shall promptly (but in any event on the same Business
Day that the same are received or, as contemplated in clause (a) of this
Section, deemed received) remit in same day funds to each Lender its share, if
any, of such payments received by the Facility Agent for the account of such
Lender without any set-off, deduction or counterclaim. All interest and fees
shall be computed on the basis of the

28



--------------------------------------------------------------------------------



 



      actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days. Whenever any payment to be made shall otherwise be
due on a day which is not a Business Day, such payment shall (except as
otherwise required by clause (a) of the definition of the term “Interest
Period”) be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees, if any, in connection with
such payment.

               SECTION 4.9. Replacement Lenders, etc. If the Borrower shall be
required to make any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4,
4.5, 4.6 or 4.7, the Borrower shall be entitled at any time (so long as no
Default and no Prepayment Event shall have occurred and be continuing) within
180 days after receipt of notice from such Lender of such required payment to
(a) terminate such Lenders Commitment (where upon the Percentage of each other
Lender shall automatically be adjusted to an amount equal to such Lender’s
ratable share of the remaining Commitments), (b) prepay the affected portion of
such Lender’s Loans in full, together with accrued interest thereon through the
date of such prepayment (provided that the Borrower shall not terminate any
Lender’s Commitment pursuant to clause (a) or prepay any such Lender pursuant to
this clause (b) without replacing such Lender pursuant to the following clause
(c) until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution reasonably
acceptable to the Facility Agent (which replacement Lender shall meet the
criteria set out in Section 2.1 of the Terms and Conditions), provided that
(i) each such assignment shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement and (ii) no Lender
shall be obligated to make any such assignment as a result of a demand by the
Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Assignee
Lenders in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loans owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement. Each Lender represents and
warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender.
               SECTION 4.10. Sharing of Paymentsa. If any Lender shall obtain
any payment or other recovery (whether voluntary, involuntary, by application of
set-off or otherwise) on account of the Loan (other than pursuant to the terms
of Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share
of payments then or therewith obtained by all Lenders, such Lender shall
purchase from the other Lenders such participations in the Loan made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and each Lender which has
sold a participation to the purchasing Lender shall repay to

29



--------------------------------------------------------------------------------



 



the purchasing Lender the purchase price to the ratable extent of such recovery
together with an amount equal to such selling Lender’s ratable share (according
to the proportion of (a) the amount of such selling Lender’s required repayment
to the purchasing Lender to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including pursuant to Section 4.11) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.
               SECTION 4.11. Set-off. Upon the occurrence and during the
continuance of an Event of Default or a Prepayment Event, each Lender shall
have, to the extent permitted by applicable law, the right to appropriate and
apply to the payment of the Obligations then due and owing to it any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with such Lender; provided that any such appropriation and
application shall be subject to the provisions of Section 4.10. Each Lender
agrees promptly to notify the Borrower and the Facility Agent after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off under applicable law or otherwise)
which such Lender may have.
               SECTION 4.12. Use of Proceeds. The Borrower shall apply the
proceeds of the Loan in accordance with Recital (C); without limiting the
foregoing, no proceeds of the Loan will be used to acquire any equity security
of a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
ARTICLE V
CONDITIONS TO BORROWING
               SECTION 5.1. Initial Advance of the Loan. The obligation of the
Lenders to fund all or any portion of the Loan on the First Disbursement Date
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1 on or prior to the First
Disbursement Date. The Facility Agent shall advise the Lenders of the
satisfaction of the conditions precedent set forth in this Section 5.1 prior to
funding on the First Disbursement Date.
                         SECTION 5.1.1. Resolutions, etc. The Facility Agent
shall have received from the Borrower:

30



--------------------------------------------------------------------------------



 



(a) a certificate of its Secretary or Assistant Secretary as to the incumbency
and signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:
     (x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
     (y) Organic Documents of the Borrower,
and upon which certificate the Lenders may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
Borrower canceling or amending such prior certificate; and
(b) a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower.
                         SECTION 5.1.2. Opinions of Counsel. The Facility Agent
shall have received opinions, addressed to the Facility Agent and each Lender
from:

  a.   Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as to
Liberian Law, covering the matters set forth in Exhibit D-1 hereto;     b.  
Norton Rose LLP, counsel to the Facility Agent, covering the matters set forth
in Exhibit D-2 hereto; and     c.   Clifford Chance US LLP, United States tax
counsel to the Lenders, covering the matters set forth in Exhibit D-3 hereto.

                         SECTION 5.1.3. Hermes Insurance Policy. The Facility
Agent or the Hermes Agent shall have received the Hermes Insurance Policy duly
issued.
                         SECTION 5.1.4. CIRR requirements.

      The Borrower acknowledges that:

  (i)   the government of the Federal Republic of Germany, the Federal Audit
Court or any authorized representatives specified by these bodies shall be
authorized at any time to inspect and make or demand copies of the records,
accounts, documents and other deeds of the Lenders;     (ii)   in the course of
its activity as the Facility Agent, the Facility Agent may:

  (a)   provide the government of the Federal Republic of Germany with
information concerning the transactions to be handled by it; and

31



--------------------------------------------------------------------------------



 



  (b)   disclose information concerning the subsidized transaction in the
context of internationally agreed consultation/notification proceedings and
statutory specifications,

      including information received from the Lenders; and     (iii)   the
Facility Agent and (to the extent the Lenders have entered into an Option A
Refinancing Agreement with the Refinancing Bank) the Lenders are entitled to
disclose to the Refinancing Bank:

  (a)   circumstances pertaining to the Loan, proper repayment and
collateralization;     (b)   extraordinary events which may jeopardize the
proper servicing of the Loan;     (c)   any information required by the
Refinancing Bank with respect to the proper use of any refinancing funds granted
to the respective Lender; and     (d)   the Loan Documents;

      provided that the Refinancing Bank agrees to keep such information
confidential to the same extent required of Lenders pursuant to Section 11.15.

               SECTION 5.2. Advance of the Loan. The obligation of the Lenders
to fund all or any portion of the Loan on the occasion of any funding of the
Loan (including the funding on the First Disbursement Date) shall be subject to
the satisfaction of each of the conditions precedent set forth in this
Section 5.2 on or prior to the date of such funding. The Facility Agent shall
advise the Lenders of the satisfaction of the conditions precedent set forth in
this Section 5.2 prior to any such funding.
                    SECTION 5.2.1. Closing Fees, Expenses, etc. The Facility
Agent shall have received for its own account, or for the account of each
Lender, as the case may be, all fees that the Borrower shall have agreed in
writing to pay to the Facility Agent (whether for its own account or for the
account of any of the Lenders) that are due and owing as of the date of such
funding and all invoiced expenses of the Facility Agent (including the agreed
fees and expenses of counsel to the Facility Agent and the Hermes Fees) required
to be paid by the Borrower pursuant to Section 11.3 or that the Borrower has
otherwise agreed in writing to pay to the Facility Agent, in each case on or
prior to the date of such funding.
                    SECTION 5.2.2. Compliance with Warranties, No Default, etc.
Both before and after giving effect to the funding of all or any portion of the
Loan the following statements shall be true and correct:

32



--------------------------------------------------------------------------------



 



  a.   the representations and warranties set forth in Article VI (excluding,
however, those set forth in Section 6.10) shall be true and correct in all
material respects except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct, with the same effect as if then made; and     b.   no Default and no
Prepayment Event and no event which (with notice or lapse of time or both) would
become a Prepayment Event shall have then occurred and be continuing.

                         SECTION 5.2.3. Loan Request. The Facility Agent shall
have received a Loan Request duly executed by the Borrower.
                         SECTION 5.2.4. Hermes Insurance Policy. Hermes shall
not have, prior to funding the Loan, delivered to the Facility Agent or the
Hermes Agent any notice that the Federal Republic of Germany has determined that
the Loan is excluded from cover under the Hermes Insurance Policy.
                         SECTION 5.2.5. Foreign Exchange Counterparty
Confirmations. The Facility Agent shall have received a copy of each foreign
exchange counterparty confirmation entered into by the Borrower in respect of a
payment of any installment of the Contract Price.
               SECTION 5.3. Advance of the Loan on the Final Disbursement Date.
If the Borrower has used the Alternative Disbursement Option to finance any
installment of the Contract Price, the obligation of the Lenders to fund all or
any portion of the Loan on the Final Disbursement Date shall be subject to the
receipt by the Facility Agent of a certificate of the Borrower that its expected
liquidity position on the Contractual Delivery Date will, in the Borrower’s
judgment, permit the Borrower to pay the portion of the final installment of the
Contract Price due on the Contractual Delivery Date that will not be funded with
the proceeds of the advance made on the Final Disbursement Date. The Facility
Agent shall advise the Lenders of the satisfaction of this condition precedent
prior to any such funding.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          To induce the Lenders and the Facility Agent to enter into this
Agreement and to make the Loan hereunder, the Borrower represents and warrants
to the Facility Agent and each Lender as set forth in this Article VI as of the
Effective Date, the First Disbursement Date and the date of each additional
advance of any portion of the Loan after the First Disbursement Date (except as
otherwise stated).
               SECTION 6.1. Organization, etc. The Borrower is a corporation
validly organized and existing and in good standing under the laws of its
jurisdiction of incorporation; the Borrower is duly qualified to do business and
is in good standing as a foreign corporation in each jurisdiction where the
nature of its business requires such qualification, except where the failure to
be so qualified would not have a Material Adverse Effect; and the Borrower has
full power and authority, has taken all corporate action and holds all
governmental and creditors’ licenses,

33



--------------------------------------------------------------------------------



 



permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.
               SECTION 6.2. Due Authorization, Non-Contravention, etc. The
execution, delivery and performance by the Borrower of this Agreement and each
other Loan Document, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not:

  a.   contravene the Borrower’s Organic Documents;     b.   contravene any law
or governmental regulation of any Applicable Jurisdiction except as would not
reasonably be expected to result in a Material Adverse Effect;     c.  
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;     d.   contravene any contractual restriction binding on the
Borrower or any of its property except as would not reasonably be expected to
result in a Material Adverse Effect; or     e.   result in, or require the
creation or imposition of, any Lien on any of the Borrower’s properties except
as would not reasonably be expected to result in a Material Adverse Effect.

               SECTION 6.3. Government Approval, Regulation, etc. No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower of this Agreement or
any other Loan Document (except for authorizations or approvals not required to
be obtained on or prior to the First Disbursement Date or that have been
obtained or actions not required to be taken on or prior to the First
Disbursement Date or that have been taken). The Borrower holds all governmental
licenses, permits and other approvals required to conduct its business as
conducted by it on the First Disbursement Date, except to the extent the failure
to hold any such licenses, permits or other approvals would not have a Material
Adverse Effect.
               SECTION 6.4. Compliance with Environmental Laws. The Borrower is
in compliance with all applicable Environmental Laws, except to the extent that
the failure to so comply would not have a Material Adverse Effect.
               SECTION 6.5. Validity, etc. This Agreement constitutes the legal,
valid and binding obligation of the Borrower enforceable in accordance with its
terms, except as the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
               SECTION 6.6. No Default, Event of Default or Prepayment Event. No
Default, Event of Default or Prepayment Event has occurred and is continuing.
               SECTION 6.7. Litigation. There is no action, suit, litigation,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower, that

34



--------------------------------------------------------------------------------



 



(i) except as set forth in filings made by the Borrower with the SEC in the
Borrower’s reasonable opinion might reasonably be expected to materially
adversely affect the business, operations or financial condition of the Borrower
and its Subsidiaries (taken as a whole) (collectively, “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.
               SECTION 6.8. The Purchased Vessel. Immediately following the
delivery of the Purchased Vessel to the Borrower under the Construction
Contract, the Purchased Vessel will be:

  a.   legally and beneficially owned by the Borrower or one of the Borrower’s
wholly owned Subsidiaries,     b.   registered in the name of the Borrower or
one of the Borrower’s wholly owned Subsidiaries under the Bahamian or Maltese
flag or such other flag as the parties may mutually agree,     c.   classed as
required by Section 7.1.4(b),     d.   free of all recorded Liens, other than
Liens permitted by Section 7.2.3,     e.   insured against loss or damage in
compliance with Section 7.1.5, and     f.   exclusively operated by or chartered
to the Borrower or one of the Borrower’s wholly owned Subsidiaries.

               SECTION 6.9. Obligations rank pari passu. The Obligations rank at
least pari passu in right of payment and in all other respects with all other
unsecured unsubordinated Indebtedness of the Borrower.
               SECTION 6.10. Withholding, etc.. As of the date hereof, no
payment to be made by the Borrower under any Loan Document is subject to any
withholding or like tax imposed by any Applicable Jurisdiction.
               SECTION 6.11. No Filing, etc. Required. No filing, recording or
registration and no payment of any stamp, registration or similar tax is
necessary under the laws of any Applicable Jurisdiction to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or the other Loan Documents (except for filings, recordings,
registrations or payments not required to be made on or prior to the First
Disbursement Date or that have been made).
               SECTION 6.12. No Immunity. The Borrower is subject to civil and
commercial law with respect to the Obligations. Neither the Borrower nor any of
its properties or revenues is entitled to any right of immunity in any
Applicable Jurisdiction from suit, court jurisdiction, judgment, attachment
(whether before or after judgment), set-off or execution of a judgment or from
any other legal process or remedy relating to the Obligations (to the extent
such suit, court jurisdiction, judgment, attachment, set-off, execution, legal
process or remedy would otherwise be permitted or exist).

35



--------------------------------------------------------------------------------



 



               SECTION 6.13. Investment Company Act. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
               SECTION 6.14. Regulation U. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of the Loan will be used for a purpose which violates, or
would be inconsistent with, F.R.S. Board Regulation U. Terms for which meanings
are provided in F.R.S. Board Regulation U or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
               SECTION 6.15. Accuracy of Information. The financial and other
information (other than financial projections or other forward looking
information) furnished to the Facility Agent and the Lenders in writing by or on
behalf of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Facility Agent and the
Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized). All financial and other information furnished
to the Facility Agent and the Lenders in writing by or on behalf of the Borrower
by its chief financial officer, treasurer or corporate controller after the date
of this Agreement shall have been prepared by the Borrower in good faith.
ARTICLE VII
COVENANTS
               SECTION 7.1. Affirmative Covenants. The Borrower agrees with the
Facility Agent and each Lender that, from the Effective Date until all
Commitments have terminated and all Obligations have been paid in full, the
Borrower will perform the obligations set forth in this Section 7.1.
                    SECTION 7.1.1. Financial Information, Reports, Notices,
etc.The Borrower will furnish, or will cause to be furnished, to the Facility
Agent (with sufficient copies for distribution to each Lender) the following
financial statements, reports, notices and information:

  a.   as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the SEC for such Fiscal Quarter, containing unaudited
consolidated financial statements of the Borrower for such Fiscal Quarter
(including a balance sheet and profit and loss

36



--------------------------------------------------------------------------------



 



      statement) prepared in accordance with GAAP, subject to normal year-end
audit adjustments;

  b.   as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form
10-K (or any successor form) as filed by the Borrower with the SEC for such
Fiscal Year, containing audited consolidated financial statements of the
Borrower for such Fiscal Year prepared in accordance with GAAP (including a
balance sheet and profit and loss statement) and audited by
PricewaterhouseCoopers LLP or another firm of independent public accountants of
similar standing;

  c.   together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

  d.   as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Prepayment Event (as the case may be) and the action
which the Borrower has taken and proposes to take with respect thereto;

  e.   as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;

  f.   as soon as the Borrower becomes aware thereof, notice of any event which,
in its reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;

  g.   promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to all holders of each security issued by the Borrower, and
all registration statements which the Borrower or any of its Subsidiaries files
with the SEC or any national securities exchange; and

  h.   such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries as any Lender through
the Facility Agent may from time to time reasonably request;

             provided that information required to be furnished to the Facility
Agent under subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed
furnished to the Facility Agent when available free of charge on the Borrower’s
website at http://www.rclinvestor.com or the SEC’s website at
http://www.sec.gov.
                         SECTION 7.1.2. Approvals and Other Consents. The
Borrower will obtain (or cause to be obtained) all such governmental licenses,
authorizations, consents, permits

37



--------------------------------------------------------------------------------



 



and approvals as may be required for (a) the Borrower to perform its obligations
under this Agreement and the other Loan Documents and (b) the operation of the
Purchased Vessel in compliance with all applicable laws, except, in each case,
to the extent that failure to obtain (or cause to be obtained) such governmental
licenses, authorizations, consents, permits and approvals would not be expected
to have a Material Adverse Effect.
                    SECTION 7.1.3. Compliance with Laws, etc.The Borrower will,
and will cause each of its Subsidiaries to, comply in all material respects with
all applicable laws, rules, regulations and orders, except (other than as
described in clause (a) below) to the extent that the failure to so comply would
not have a Material Adverse Effect, which compliance shall in any case include
(but not be limited to):

  a.   in the case of the Borrower, the maintenance and preservation of its
corporate existence (subject to the provisions of Section 7.2.6);

  b.   in the case of the Borrower, maintenance of its qualification as a
foreign corporation in the State of Florida;

  c.   the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property, except to the
extent being diligently contested in good faith by appropriate proceedings; and

  d.   compliance with all applicable Environmental Laws.

                         SECTION 7.1.4. The Purchased Vessel. The Borrower will:

a.   cause the Purchased Vessel to be exclusively operated by or chartered to
the Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that
the Borrower or such Subsidiary may charter out the Purchased Vessel (i) to
entities other than the Borrower and the Borrower’s wholly owned Subsidiaries
and (ii) on a time charter with a stated duration not in excess of one year;  
b.   cause the Purchased Vessel to be kept in such condition as will entitle her
to classification by a classification society of recognized standing;   c.  
upon delivery of the Purchased Vessel, provide the following to the Facility
Agent with respect to the Purchased Vessel:

     (i) evidence as to the ownership of the Purchased Vessel by the Borrower or
one of the Borrower’s wholly owned Subsidiaries;
     (ii) evidence of no recorded Liens on the Purchased Vessel, other than
Liens permitted pursuant to Section 7.2.3; and
     (iii) a copy of the final commercial invoice in respect of the Purchased
Vessel as provided by the Builder, certified as a true and complete copy by an
Authorized Officer of the Borrower; and

38



--------------------------------------------------------------------------------



 



d.   within seven days after delivery of the Purchased Vessel, provide the
following to the Facility Agent with respect to the Purchased Vessel:

     (i) evidence of the class of the Purchased Vessel; and
     (ii) evidence as to all required insurance being in effect with respect to
the Purchased Vessel.
                         SECTION 7.1.5. Insurance. The Borrower will maintain or
cause to be maintained with responsible insurance companies insurance with
respect to the Purchased Vessel against such casualties, third-party liabilities
and contingencies and in such amounts, in each case, as is customary for other
businesses of similar size in the passenger cruise line industry (provided that
in no event will the Borrower or any Subsidiary be required to obtain any
business interruption, loss of hire or delay in delivery insurance) and will,
upon request of the Facility Agent, furnish to the Facility Agent (with
sufficient copies for distribution to each Lender) at reasonable intervals a
certificate of a senior officer of the Borrower setting forth the nature and
extent of all insurance maintained by the Borrower and certifying as to
compliance with this Section.
                         SECTION 7.1.6. Books and Records. The Borrower will
keep books and records that accurately reflect all of its business affairs and
transactions and permit the Facility Agent and each Lender or any of their
respective representatives, at reasonable times and intervals, to visit each of
its offices, to discuss its financial matters with its officers and to examine
any of its books or other corporate records.
                         SECTION 7.1.7. Hermes Insurance Policy/Federal Republic
of Germany Requirement. The Borrower shall, on the reasonable request of the
Hermes Agent or the Facility Agent, provide such other information as required
under the Hermes Insurance Policy and/or the Terms and Conditions as necessary
to enable the Hermes Agent or the Facility Agent to obtain the full support of
Hermes and/or the government of the Federal Republic of Germany (as the case may
be) pursuant to the Hermes Insurance Policy and/or the Terms and Conditions (as
the case may be). The Borrower must pay to the Hermes Agent or the Facility
Agent the amount of all reasonable costs and expenses reasonably incurred by the
Hermes Agent or the Facility Agent in connection with complying with a request
by Hermes or the government of the Federal Republic of Germany (as the case may
be) for any additional information necessary or desirable in connection with the
Hermes Insurance Policy or the Terms and Conditions (as the case may be);
provided that the Borrower is consulted before the Hermes Agent or the CIRR
Representative incurs any such cost or expense.
                         SECTION 7.2. Negative Covenants. The Borrower agrees
with the Facility Agent and each Lender that, from the Effective Date until all
Commitments have terminated and all Obligations have been paid and performed in
full, the Borrower will perform the obligations set forth in this Section 7.2.
                         SECTION 7.2.1. Business Activities. The Borrower will
not, and will not permit any of its Subsidiaries to, engage in any principal
business activity other than those

39



--------------------------------------------------------------------------------



 



engaged in by the Borrower and its Subsidiaries on the date hereof and other
business activities reasonably related thereto.
                         SECTION 7.2.2. Indebtedness. The Borrower will not
permit any of the Existing Principal Subsidiaries to create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Indebtedness,
other than, without duplication, the following:

  a.   Indebtedness, secured by Liens of the type described in Section 7.2.3;

  b.   Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

  c.   Indebtedness incurred to finance, refinance or refund the cost (including
the cost of construction) of assets acquired after the Effective Date;

  d.   Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(a) and permitted to
be secured under Section 7.2.3(c), at any one time outstanding not exceeding the
greater of (determined at the time of creation of such Lien or the incurrence by
any Existing Principal Subsidiary of such Indebtedness, as applicable) (x) 3.5%
of the total assets of the Borrower and its Subsidiaries taken as a whole as
determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter and (y) $450,000,000;

  e.   Existing Debt; and

  f.   obligations in respect of Hedging Instruments entered into for the
purpose of managing interest rate, foreign currency exchange or commodity
exposure risk and not for speculative purposes.

                         SECTION 7.2.3. Liens. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon any of its property, revenues or assets, whether now owned or
hereafter acquired, except:

  a.   Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Effective
Date and securing the Existing Debt (and any Lien on BRILLIANCE OF THE SEAS
securing any refinancing of the Existing Debt, so long as such vessel was
subject to a Lien securing the Indebtedness being refinanced immediately prior
to such refinancing);

  b.   Liens on assets (including, without limitation, shares of capital stock
of corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost

40



--------------------------------------------------------------------------------



 



      (including the cost of construction) of such assets, so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each such Lien is created within three months after the
acquisition of the relevant assets;

  c.   in addition to other Liens permitted under this Section 7.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 7.2.2(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter or (y) $450,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);

  d.   Liens on assets acquired after the Effective Date by the Borrower or any
of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Vessel free of any mortgage Lien) so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
of such Liens existed on such assets before the time of its acquisition and was
not created by the Borrower or any of its Subsidiaries in anticipation thereof;

  e.   Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

  f.   Liens securing Government-related Obligations;

  g.   Liens for taxes, assessments or other governmental charges or levies not
at the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

  h.   Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;

41



--------------------------------------------------------------------------------



 



  i.   Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;

  j.   Liens for current crew’s wages and salvage;

  k.   Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings;

  l.   Liens on Vessels that:

     (i) secure obligations covered (or reasonably expected to be covered) by
insurance;
     (ii) were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
     (iii) were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

  m.   normal and customary rights of set-off upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights in favor of
banks or other depository institutions;

  n.   Liens in respect of rights of set-off, recoupment and holdback in favor
of credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and

  o.   Liens on cash or Cash Equivalents securing obligations in respect of
Hedging Instruments permitted under Section 7.2.2(f) or securing letters of
credit that support such obligations.

                         SECTION 7.2.4. Financial Condition. The Borrower will
not permit:

  a.   Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to
be greater than 0.625 to 1.

  b.   Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day
of any Fiscal Quarter.

  c.   Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower

42



--------------------------------------------------------------------------------



 



      and its Subsidiaries for the period commencing on January 1, 2007 and
ending on the last day of the Fiscal Quarter most recently ended (treated for
these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

                         SECTION 7.2.5. Investments. The Borrower will not
permit any of the Principal Subsidiaries to make, incur, assume or suffer to
exist any Investment in any other Person other than

  a.   the Borrower or any direct or indirect wholly owned Subsidiary of the
Borrower; and

  b.   other Investments by the Principal Subsidiaries in an aggregate amount
not to exceed $50,000,000 at any time outstanding.

                         SECTION 7.2.6. Consolidation, Merger, etc.The Borrower
will not, and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other corporation, or purchase or
otherwise acquire all or substantially all of the assets of any Person except:

  a.   any such Subsidiary may (i) liquidate or dissolve voluntarily into, and
may merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

  b.   so long as no Event of Default has occurred and is continuing or would
occur after giving effect thereto, the Borrower or any of its Subsidiaries may
merge into any other Person, or any other Person may merge into the Borrower or
any such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:

     (i) after giving effect thereto, the Stockholders’ Equity of the Borrower
and its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
     (ii) in the case of a merger involving the Borrower where the Borrower is
not the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Facility Agent, all of the Borrower’s obligations
hereunder and under the other Loan Documents.
                         SECTION 7.2.7. Asset Dispositions, etc.The Borrower
will not, and will not permit any of its Subsidiaries to, sell, transfer,
contribute or otherwise convey, or grant options, warrants or other rights with
respect to, any material asset (including accounts receivable and capital stock
of Principal Subsidiaries) to any Person, except:

  a.   sales of assets (including, without limitation, Vessels) so long as at
the time of any such sale:

43



--------------------------------------------------------------------------------



 



     (i) the aggregate net book value of all such assets sold during each fiscal
year does not exceed an amount equal to the greater of (x) 7.5% of Stockholders’
Equity as at the end of the last Fiscal Quarter, and (y) $400,000,000; and
     (ii) to the extent any asset has a fair market value in excess of
$25,000,000 the Borrower or Subsidiary selling such asset receives consideration
therefor at least equal to the fair market value thereof (as determined in good
faith by (x) in the case of any Vessel, the board of directors of the Borrower
and (y) in the case of any other asset, an officer of the Borrower or its board
of directors);

  b.   sales of capital stock of any Principal Subsidiary of the Borrower so
long as a sale of all of the assets of such Subsidiary would be permitted under
the foregoing clause (a);

  c.   sales of capital stock of any Subsidiary other than a Principal
Subsidiary;

  d.   the sale of the vessel “Celebrity Mercury”;

  e.   sales of other assets in the ordinary course of business; and

  f.   sales of assets between or among the Borrower and Subsidiaries of the
Borrower.

                              SECTION 7.2.8. Transactions with Affiliates The
Borrower will not, and will not permit any of the Principal Subsidiaries to,
enter into, or cause, suffer or permit to exist any arrangement or contract with
any of its Affiliates (other than arrangements or contracts among the Borrower
and its Subsidiaries and among the Borrower’s Subsidiaries) unless such
arrangement or contract is on an arms’-length basis, provided that, to the
extent that the aggregate fair value of the goods furnished or to be furnished
or the services performed or to be performed under all such contracts or
arrangements in any one Fiscal Year does not exceed $50,000,000, such contracts
or arrangements shall not be subject to this Section 7.2.8.
ARTICLE VIII
EVENTS OF DEFAULT
                    SECTION 8.1. Listing of Events of Default. Each of the
following events or occurrences described in this Section 8.1 shall constitute
an “Event of Default”.
                              SECTION 8.1.1. Non-Payment of Obligations. The
Borrower shall default in the payment when due of any principal of or interest
on the Loan or any Commitment Fee, or the Borrower shall default in the payment
of any fee due and payable under the Fee Letter, provided that, in the case of
any default in the payment of any interest on the Loan or of any Commitment Fee,
such default shall continue unremedied for a period of at least two (2) Business
Days after notice thereof shall have been given to the Borrower by the Facility
Agent; and provided further that, in the case of any default in the payment of
any fee due and payable under the Fee Letter, such default shall continue
unremedied for a period of at least ten days after notice thereof shall have
been given to the Borrower by the Facility Agent.

44



--------------------------------------------------------------------------------



 



                         SECTION 8.1.2. Breach of Warranty. Any representation
or warranty of the Borrower made or deemed to be made hereunder (including any
certificates delivered pursuant to Article V) is or shall be incorrect in any
material respect when made.
                         SECTION 8.1.3. Non-Performance of Certain Covenants and
Obligations. The Borrower shall default in the due performance and observance of
any other agreement contained herein or in any other Loan Document (other than
the covenants set forth in Section 7.2.4 and the obligations referred to in
Section 8.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the Facility
Agent or any Lender (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).
                         SECTION 8.1.4. Default on Other Indebtedness. The
Borrower or any of its Principal Subsidiaries shall fail to pay any Indebtedness
that is outstanding in a principal amount of at least $50,000,000 (or the
equivalent in other currencies) in the aggregate (but excluding Indebtedness
hereunder) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity; or any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity thereof. For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
                              SECTION 8.1.5. Bankruptcy, Insolvency, etc.The
Borrower or any of the Principal Subsidiaries (or any of its other Subsidiaries
to the extent that the relevant event described below would have a Material
Adverse Effect) shall:

  a.   generally fail to pay, or admit in writing its inability to pay, its
debts as they become due;

  b.   apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

  c.   in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a

45



--------------------------------------------------------------------------------



 



      substantial part of its property, and such trustee, receiver, sequestrator
or other custodian shall not be discharged within 30 days, provided that in the
case of such an event in respect of the Borrower, the Borrower hereby expressly
authorizes the Facility Agent and each Lender to appear in any court conducting
any relevant proceeding during such 30-day period to preserve, protect and
defend their respective rights under the Loan Documents;

  d.   permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 30 days undismissed, provided that the Borrower hereby expressly
authorizes the Facility Agent and each Lender to appear in any court conducting
any such case or proceeding during such 30-day period to preserve, protect and
defend their respective rights under the Loan Documents; or

  e.   take any corporate action authorizing, or in furtherance of, any of the
foregoing.

                    SECTION 8.2. Action if Bankruptcy. If any Event of Default
described in clauses (b) through (d) of Section 8.1.5 shall occur with respect
to the Borrower, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of the Loan and all
other Obligations shall automatically be and become immediately due and payable,
without notice or demand.
                    SECTION 8.3. Action if Other Event of Default. If any Event
of Default (other than any Event of Default described in clauses (b) through (d)
of Section 8.1.5 with respect to the Borrower) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Facility Agent, upon
the direction of the Required Lenders, shall by notice to the Borrower declare
all of the outstanding principal amount of the Loan and other Obligations to be
due and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of the Loan and other Obligations
shall be and become immediately due and payable, without further notice, demand
or presentment, and/or, as the case may be, the Commitments shall terminate.
ARTICLE IX
PREPAYMENT EVENTS
                    SECTION 9.1. Listing of Prepayment Events. Each of the
following events or occurrences described in this Section 9.1 shall constitute a
“Prepayment Event”.
                         SECTION 9.1.1. Change in Ownership. Any Person other
than a member of the Existing Group (a “New Shareholder”) shall acquire (whether
through legal or beneficial ownership of capital stock, by contract or
otherwise), directly or indirectly, effective control over more than 33% of the
Voting Stock and:

46



--------------------------------------------------------------------------------



 



  a.   the members of the Existing Group have (whether through legal or
beneficial ownership of capital stock, by contract or otherwise) in the
aggregate, directly or indirectly, effective control over fewer shares of Voting
Stock than does such New Shareholder; and

  b.   the members of the Existing Group do not collectively have (whether
through legal or beneficial ownership of capital stock, by contract or
otherwise) the right to elect, or to designate for election, at least a majority
of the Board of Directors of the Borrower.

                    SECTION 9.1.2. Change in Board. During any period of 24
consecutive months, a majority of the Board of Directors of the Borrower shall
no longer be composed of individuals:

  a.   who were members of said Board on the first day of such period;

  b.   whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board who were members of said Board on
the first day of such period; or

  c.   whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).

                    SECTION 9.1.3. Unenforceability. Any Loan Document shall
cease to be the legally valid, binding and enforceable obligation of the
Borrower (in each case, other than with respect to provisions of any Loan
Document (i) identified as unenforceable in the form of the opinion of the
Borrower’s counsel set forth as Exhibit D-1 or (ii) that a court of competent
jurisdiction has determined are not material) and such event shall continue
unremedied for 15 days after notice thereof has been given to the Borrower by
the Facility Agent.
                    SECTION 9.1.4. Approvals. Any material license, consent,
authorization, registration or approval at any time necessary to enable the
Borrower or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.
                    SECTION 9.1.5. Non-Performance of Certain Covenants and
Obligations. The Borrower shall default in the due performance and observance of
any of the covenants set forth in Section 7.2.4.
                    SECTION 9.1.6. Judgments. Any judgment or order for the
payment of money in excess of $50,000,000 shall be rendered against the Borrower
or any of the Principal Subsidiaries by a court of competent jurisdiction and
the Borrower or such Principal Subsidiary shall have failed to satisfy such
judgment and either:

  a.   enforcement proceedings in respect of any material assets of the Borrower
or such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five
(5) Business Days after the commencement of such enforcement proceedings; or

47



--------------------------------------------------------------------------------



 



  b.   there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

                    SECTION 9.1.7. Condemnation, etc.. The Purchased Vessel
shall be condemned or otherwise taken under color of law or requisitioned and
the same shall continue unremedied for at least 20 days, unless such
condemnation or other taking would not have a Material Adverse Effect.
                    SECTION 9.1.8. Arrest. The Purchased Vessel shall be
arrested and the same shall continue unremedied for at least 20 days, unless
such arrest would not have a Material Adverse Effect.
                    SECTION 9.1.9. Sale/Disposal of the Purchased Vessel. The
Purchased Vessel is sold to a company which is not the Borrower or any other
Subsidiary of the Borrower (other than for the purpose of a lease back to the
Borrower or any other Subsidiary of the Borrower).
                    SECTION 9.1.10. Delayed Delivery of the Purchased Vessel. If
within 15 days after the Final Disbursement Date the advance made on the Final
Disbursement Date has not been utilized to pay for the delivery of the Purchased
Vessel, or if, within 10 days after any other advance, the proceeds of such
advance have not been utilized to pay the relevant installment payment.
                    SECTION 9.1.11. Termination of the Construction Contract. If
the Construction Contract is terminated in accordance with its terms or by other
lawful means prior to delivery of the Purchased Vessel and the parties thereto
do not reach an agreement to reinstate the Construction Contract within 30 days
after such termination.
               Notwithstanding anything else contained in this Agreement, if,
prior to delivery of the Purchased Vessel, the Borrower makes a Mandatory
Prepayment pursuant to Section 9.2 as a result of Section 9.1.10 or a voluntary
prepayment pursuant to Section 3.2(a) and the Purchased Vessel is delivered
prior to the Commitment Termination Date, the Borrower shall be entitled to make
an additional Loan Request prior to the Commitment Termination Date as if the
funds had not been previously advanced. Payment of the Loan made pursuant to
this Section shall be without premium or penalty, except as may be required by
Section 4.4.
               SECTION 9.2. Mandatory Prepayment. If any Prepayment Event shall
occur and be continuing, the Facility Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Loan and
all other Obligations or, in the case of a Prepayment Event under
Section 9.1.10, all principal of and interest on the relevant advance (and, in
such event, the Borrower agrees to so pay the full unpaid amount of the Loan or
the full unpaid amount of the relevant advance, as the case may be, and all
accrued and unpaid interest thereon and all other Obligations) and (b) except in
the case of a Prepayment Event under Section 9.1.10, terminate the Commitments
(if not theretofore terminated).

48



--------------------------------------------------------------------------------



 



ARTICLE X
THE FACILITY AGENT AND THE HERMES AGENT
               SECTION 10.1. Actions. Each Lender hereby appoints KfW IPEX, as
Facility Agent and as Hermes Agent, as its agent under and for purposes of this
Agreement and each other Loan Document (for purposes of this Article X, the
Facility Agent and the Hermes Agent are referred to collectively as the
“Agents”). Each Lender authorizes the Agents to act on behalf of such Lender
under this Agreement and each other Loan Document and, in the absence of other
written instructions from the Required Lenders received from time to time by the
Agents (with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Agents by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto. Neither Agent shall be obliged
to act on the instructions of any Lender or the Required Lenders if to do so
would, in the opinion of such Agent, be contrary to any provision of this
Agreement or any other Loan Document or to any law, or would expose such Agent
to any actual or potential liability to any third party.
               SECTION 10.2. Indemnity. Each Lender hereby indemnifies (which
indemnity shall survive any termination of this Agreement) each Agent, pro rata
according to such Lender’s Percentage, from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel) that be incurred by or asserted or
awarded against, such Agent in any way relating to or arising out of this
Agreement and any other Loan Document or any action taken or omitted by such
Agent under this Agreement or any other Loan Document; provided that no Lender
shall be liable for the payment of any portion of such claims, damages, losses,
liabilities and expenses which have resulted from such Agent’s gross negligence
or willful misconduct. Without limitation of the foregoing, each Lender agrees
to reimburse each Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any such indemnified costs, this Section
applies whether any such investigation, litigation or proceeding is brought by
any Agent, any Lender or a third party. Neither Agent shall be required to take
any action hereunder or under any other Loan Document, or to prosecute or defend
any suit in respect of this Agreement or any other Loan Document, unless it is
expressly required to do so under this Agreement or is indemnified hereunder to
its satisfaction. If any indemnity in favor of an Agent shall be or become, in
such Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
               SECTION 10.3. Funding Reliance, etc. Each Lender shall notify the
Facility Agent by 4:00 p.m., Frankfurt time, one day prior to the advance of the
Loan if it is not able to fund the following day. Unless the Facility Agent
shall have been notified by telephone, confirmed in writing, by any Lender by
4:00 p.m., Frankfurt time, on the day prior to the advance of the Loan

49



--------------------------------------------------------------------------------



 



that such Lender will not make available the amount which would constitute its
Percentage of the Loan on the date specified therefor, the Facility Agent may
assume that such Lender has made such amount available to the Facility Agent
and, in reliance upon such assumption, may, but shall not be obliged to, make
available to the Borrower a corresponding amount. If and to the extent that such
Lender shall not have made such amount available to the Facility Agent, such
Lender and the Borrower severally agree to repay the Facility Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date the Facility Agent made such amount available to the Borrower to
the date such amount is repaid to the Facility Agent, at the interest rate
applicable at the time to the Loan without premium or penalty.
               SECTION 10.4. Exculpation. Neither of the Agents nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it under this Agreement or
any other Loan Document, or in connection herewith or therewith, except for its
own willful misconduct or gross negligence. Without limitation of the generality
of the foregoing, each Agent (i) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it and in accordance with the advice of such counsel,
accountants or experts, (ii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement, (iii) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or Prepayment Event or to inspect the property (including
the books and records) of the Borrower, (iv) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto, (v) shall incur no liability under or in respect of
this Agreement by action upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties, and (vi) shall have no
responsibility to the Borrower or any Lender on account of (A) the failure of a
Lender or the Borrower to perform any of its obligations under this Agreement or
any Loan Document; (B) the financial condition of the Borrower; (C) the
completeness or accuracy of any statements, representations or warranties made
in or pursuant to this Agreement or any Loan Document, or in or pursuant to any
document delivered pursuant to or in connection with this Agreement or any Loan
Document; or (D) the negotiation, execution, effectiveness, genuineness,
validity, enforceability, admissibility in evidence or sufficiency of this
Agreement or any Loan Document or of any document executed or delivered pursuant
to or in connection with any Loan Document.
               SECTION 10.5. Successor. The Facility Agent may resign as such at
any time upon at least 30 days’ prior notice to the Borrower and all Lenders,
provided that any such resignation shall not become effective until a successor
Facility Agent has been appointed as provided in this Section 10.5 and such
successor Facility Agent has accepted such appointment. If the Facility Agent at
any time shall resign, the Required Lenders shall, subject to the immediately
preceding proviso and subject to the consent of the Borrower (such consent not
to be unreasonably withheld), appoint another Lender as a successor to the
Facility Agent which shall thereupon become such Facility Agent’s successor
hereunder (provided that the Required Lenders shall, subject to the consent of
the Borrower unless an Event or Default or a Prepayment

50



--------------------------------------------------------------------------------



 



Event shall have occurred and be continuing (such consent not to be unreasonably
withheld or delayed) offer to each of the other Lenders in turn, in the order of
their respective Percentages of the Loan, the right to become successor Facility
Agent). If no successor Facility Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the Facility Agent’s giving notice of resignation, then the Facility Agent may,
on behalf of the Lenders, appoint a successor Facility Agent, which shall be one
of the Lenders or a commercial banking institution having a combined capital and
surplus of at least $1,000,000,000 (or the equivalent in other currencies),
subject, in each case, to the consent of the Borrower (such consent not to be
unreasonably withheld). Upon the acceptance of any appointment as Facility Agent
hereunder by a successor Facility Agent, such successor Facility Agent shall be
entitled to receive from the resigning Facility Agent such documents of transfer
and assignment as such successor Facility Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the resigning Facility Agent, and the resigning Facility Agent
shall be discharged from its duties and obligations under this Agreement. After
any resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:
     (a) this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Facility Agent under this Agreement;
and
     (b) Section 11.3 and Section 11.4 shall continue to inure to its benefit.
If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.
               SECTION 10.6. Loans by the Facility Agent. The Facility Agent
shall have the same rights and powers with respect to the Loan made by it or any
of its Affiliates. The Facility Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Affiliate of the Borrower as if the Facility Agent were not the
Facility Agent hereunder and without any duty to account therefor to the
Lenders. The Facility Agent shall have no duty to disclose information obtained
or received by it or any of its Affiliates relating to the Borrower or its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as the Facility Agent.

51



--------------------------------------------------------------------------------



 



               SECTION 10.7. Credit Decisions. Each Lender acknowledges that it
has, independently of each Agent and each other Lender, and based on such
Lender’s review of the financial information of the Borrower, this Agreement,
the other Loan Documents (the terms and provisions of which being satisfactory
to such Lender) and such other documents, information and investigations as such
Lender has deemed appropriate, made its own credit decision to extend its
Commitment. Each Lender also acknowledges that it will, independently of each
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.
               SECTION 10.8. Copies, etc. Each Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to such
Agent by the Borrower pursuant to the terms of this Agreement (unless
concurrently delivered to the Lenders by the Borrower). Each Agent will
distribute to each Lender each document or instrument received for its account
and copies of all other communications received by such Agent from the Borrower
for distribution to the Lenders by such Agent in accordance with the terms of
this Agreement.
               SECTION 10.9. The Agents’ Rights. Each Agent may (i) assume that
all representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and
(vi) refrain from exercising any right, power, discretion or remedy unless and
until instructed to exercise that right, power, discretion or remedy and as to
the manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.
               SECTION 10.10. The Facility Agent’s Duties. The Facility Agent
shall (i) if requested in writing to do so by a Lender, make enquiry and advise
the Lenders as to the performance or observance of any of the provisions of this
Agreement or any Loan Document by the Borrower or as to the existence of an
Event of Default and (ii) inform the Lenders promptly of any Event of Default of
which the Facility Agent has actual knowledge.
          The Facility Agent shall not be deemed to have actual knowledge of the
falsehood or incompleteness of any representation or warranty made or deemed
repeated by the Borrower or actual knowledge of the occurrence of any Default
unless a Lender or the Borrower shall have given written notice thereof to the
Facility Agent in its capacity as the Facility Agent. Any information acquired
by the Facility Agent other than specifically in its capacity as the Facility

52



--------------------------------------------------------------------------------



 



Agent shall not be deemed to be information acquired by the Facility Agent in
its capacity as the Facility Agent.
          The Facility Agent may, without any liability to account to the
Lenders, generally engage in any kind of banking or trust business with the
Borrower or with the Borrower’s subsidiaries or associated companies or with a
Lender as if it were not the Facility Agent.
               SECTION 10.11. Employment of Agents. In performing its duties and
exercising its rights, powers, discretions and remedies under or pursuant to
this Agreement or the Loan Documents, each Agent shall be entitled to employ and
pay agents to do anything which such Agent is empowered to do under or pursuant
to this Agreement or the Loan Documents (including the receipt of money and
documents and the payment of money); provided that, unless otherwise provided
herein, including without limitation Section 11.3, the employment of such agents
shall be for such Agent’s account, and to act or refrain from taking action in
reliance on the opinion of, or advice or information obtained from, any lawyer,
banker, broker, accountant, valuer or any other person believed by such Agent in
good faith to be competent to give such opinion, advice or information.
               SECTION 10.12. Distribution of Payments. The Facility Agent shall
pay promptly to the order of each Lender that Lender’s Percentage Share of every
sum of money received by the Facility Agent pursuant to this Agreement or the
Loan Documents (with the exception of any amounts payable pursuant to the Fee
Letter and any amounts which, by the terms of this Agreement or the Loan
Documents, are paid to the Facility Agent for the account of the Facility Agent
alone or specifically for the account of one or more Lenders) and until so paid
such amount shall be held by the Facility Agent on trust absolutely for that
Lender.
               SECTION 10.13. Reimbursement. The Facility Agent shall have no
liability to pay any sum to a Lender until it has itself received payment of
that sum. If, however, the Facility Agent does pay any sum to a Lender on
account of any amount prospectively due to that Lender pursuant to Section 10.12
before it has itself received payment of that amount, and the Facility Agent
does not in fact receive payment within five (5) Business Days after the date on
which that payment was required to be made by the terms of this Agreement or the
Loan Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to fund the amount in question during the period beginning on
the date on which that amount was required to be paid by the terms of this
Agreement or the Loan Documents and ending on the date on which the Facility
Agent receives reimbursement.
               SECTION 10.14. Instructions. Where an Agent is authorized or
directed to act or refrain from acting in accordance with the instructions of
the Lenders or of the Required Lenders each of the Lenders shall provide such
Agent with instructions within three (3) Business Days of such Agent’s request
(which request may be made orally or in writing). If a Lender does not provide
such Agent with instructions within that period, that Lender shall be bound by
the decision of such Agent. Nothing in this Section 10.14 shall limit the right
of such Agent to take, or refrain from taking, any action without obtaining the
instructions of the Lenders or the Required Lenders if such Agent in its
discretion considers it necessary or appropriate to take, or

53



--------------------------------------------------------------------------------



 



refrain from taking, such action in order to preserve the rights of the Lenders
under or in connection with this Agreement or the Loan Documents. In that event,
such Agent will notify the Lenders of the action taken by it as soon as
reasonably practicable, and the Lenders agree to ratify any action taken by the
Facility Agent pursuant to this Section 10.14.
               SECTION 10.15. Payments. All amounts payable to a Lender under
this Section 10.15 shall be paid to such account at such bank as that Lender may
from time to time direct in writing to the Facility Agent.
               SECTION 10.16. “Know your customer” Checks. Each Lender shall
promptly upon the request of the Facility Agent supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by the
Facility Agent (for itself) in order for the Facility Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement or the Loan Documents.
               SECTION 10.17. No Fiduciary Relationship. Except as provided in
Section 10.12, no Agent shall have any fiduciary relationship with or be deemed
to be a trustee of or for any other person and nothing contained in this
Agreement or any Loan Document shall constitute a partnership between any two or
more Lenders or between either Agent and any other person.
ARTICLE XI
MISCELLANEOUS PROVISIONS
               SECTION 11.1. Waivers, Amendments, etc. The provisions of this
Agreement and of each other Loan Document may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Borrower and the Required Lenders; provided that no such
amendment, modification or waiver which would:

  a.   modify any requirement hereunder that any particular action be taken by
all the Lenders or by the Required Lenders shall be effective unless consented
to by each Lender;

  b.   modify this Section 11.1 or change the definition of “Required Lenders”
shall be made without the consent of each Lender;

  c.   increase the Commitment of any Lender shall be made without the consent
of such Lender;

  d.   reduce any fees described in Article III payable to any Lender shall be
made without the consent of such Lender;

  e.   extend the Commitment Termination Date of any Lender shall be made
without the consent of such Lender;

  f.   extend the due date for, or reduce the amount of, any scheduled repayment
or prepayment of principal of or interest on the Loan (or reduce the principal
amount of

54



--------------------------------------------------------------------------------



 



      or rate of interest on the Loan) owed to any Lender shall be made without
the consent of such Lender; or

  g.   affect adversely the interests, rights or obligations of the Facility
Agent in its capacity as such shall be made without consent of the Facility
Agent.

No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Citibank Agreement is amended or refinanced, to negotiate in good faith to amend
this Agreement to conform any representations, warranties, covenants or events
of default in this Agreement to the amendments made to any substantively
comparable provisions in the Nordea Agreement or the Citibank Agreement or any
refinancing thereof.
               SECTION 11.2. Notices.
          (a) All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing, by
facsimile or by electronic mail and addressed, delivered or transmitted to such
party at its address, facsimile number or electronic mail address set forth
below its signature hereto or set forth in the Lender Assignment Agreement or at
such other address, or facsimile number as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.
          (b) So long as KfW IPEX is the Facility Agent, the Borrower may
provide to the Facility Agent all information, documents and other materials
that it furnishes to the Facility Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the

55



--------------------------------------------------------------------------------



 



Facility Agent at claudia.wenzel@kfw.de (or such other email address notified by
the Facility Agent to the Borrower); provided that any Communication requested
pursuant to Section 7.1.1(h) shall be in a format acceptable to the Borrower and
the Facility Agent.
                    (1) The Borrower agrees that the Facility Agent may make
such items included in the Communications as the Borrower may specifically agree
available to the Lender Parties by posting such notices, at the option of the
Borrower, on Intralinks (the “Platform”). Although the primary web portal is
secured with a dual firewall and a User ID/Password Authorization System and the
Platform is secured through a single user per deal authorization method whereby
each user may access the Platform only on a deal-by-deal basis, the Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Facility Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Facility Agent or any
of its Affiliates in connection with the Platform.
                    (2) The Facility Agent agrees that the receipt of
Communications by the Facility Agent at its e-mail address set forth above shall
constitute effective delivery of such Communications to the Facility Agent for
purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).
               SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees
to pay on demand all reasonable expenses of the Facility Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Facility Agent and
of local counsel, if any, who may be retained by counsel to the Facility Agent)
in connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated. In addition, the Borrower agrees to pay reasonable fees and out
of pocket expenses of counsel to the Facility Agent in connection with the
funding under this Agreement. The Borrower further agrees to pay, and to save
the Facility Agent and the Lenders harmless from all liability for, any stamp,
recording, documentary or other similar taxes arising from the execution,
delivery or enforcement of this Agreement or the borrowing hereunder or any
other Loan Documents. The Borrower also agrees to reimburse the Facility Agent
and each Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Facility Agent or
such Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.
               SECTION 11.4. Indemnification. In consideration of the execution
and delivery of this Agreement by each Lender and the extension of the
Commitments, the Borrower hereby indemnifies and holds harmless the Facility
Agent, each Lender and each of their respective Affiliates and their respective
officers, advisors, directors and employees (collectively, the “Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities and

56



--------------------------------------------------------------------------------



 



expenses (including, without limitation, reasonable fees and disbursements of
counsel), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party (including, without limitation, in connection with
any investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (iii) the Borrower shall not
have employed counsel reasonably acceptable to the Indemnified Party to
represent the

57



--------------------------------------------------------------------------------



 



Indemnified Party within a reasonable time after notice of the institution of
such action, or (iv) the Borrower authorizes the Indemnified Party to employ
separate counsel at the Borrower’s expense. The Borrower acknowledges that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its security holders
or creditors for or in connection with the transactions contemplated hereby,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
               SECTION 11.5. Survival. The obligations of the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the
Lenders under Section 10.1, shall in each case survive any termination of this
Agreement and the payment in full of all Obligations. The representations and
warranties made by the Borrower in this Agreement and in each other Loan
Document shall survive the execution and delivery of this Agreement and each
such other Loan Document.
               SECTION 11.6. Severability. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.
               SECTION 11.7. Headings. The various headings of this Agreement
and of each other Loan Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or such other Loan
Document or any provisions hereof or thereof.
               SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement. This Agreement shall become effective
when counterparts hereof executed on behalf of the Borrower and each Lender (or
notice thereof satisfactory to the Facility Agent and the Borrower) shall have
been received by the Facility Agent and the Borrower (or, in the case of any
Lender, receipt of signature pages transmitted by facsimile) and notice thereof
shall have been given by the Facility Agent to the Borrower and each Lender.
               SECTION 11.9. Third Party Rights. Notwithstanding the provisions
of the Contracts (Rights of Third Parties) Act 1999, no term of this Agreement
is enforceable by a person who is not a party to it.

58



--------------------------------------------------------------------------------



 



               SECTION 11.10. Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns; provided that:

  a.   except to the extent permitted under Section 7.2.5, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent and each Lender; and

  b.   the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

               SECTION 11.11. Sale and Transfer of the Loan; Participations in
the Loan. Each Lender may assign its Loan to one or more other Persons (a “New
Lender”), or sell participations in its Loan to one or more other Persons;
provided that, in the case of assignments, such New Lender enters into an
Interest Make-Up Agreement; and provided further that, in the case of
assignments, such Lender shall use commercially reasonable efforts to assign
only to a New Lender that has agreed to enter into an Option A Refinancing
Agreement.
                         SECTION 11.11.1. Assignments (i) KfW IPEX, as Lender,
(A)(1) with the written consent of the Borrower (which consent shall not be
unreasonably delayed or withheld but which consent shall be deemed to have been
given in the absence of a written notice delivered by the Borrower to KfW IPEX,
on or before the fifth Business Day after receipt by the Borrower of KfW IPEX’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time (and from time to time)
assign or transfer (including by way of novation) to one or more commercial
banks or other financial institutions, when taken together with participations
sold by KfW IPEX pursuant to Section 11.11.2, up to 50.0% of the aggregate
principal amount of the Loan or the total aggregate Commitments and (2) after
having assigned or transferred, when taken together with participations sold by
KfW IPEX pursuant to Section 11.11.2, 50.0% of the aggregate principal amount of
the Loan or total aggregate Commitments (pursuant to the foregoing clause
(1) and/or Section 11.11.2, with the written consent of the Borrower (which
consent may be withheld at the discretion of the Borrower) may at any time (and
from time to time) assign or transfer (including by way of novation) to one or
more commercial banks or other financial institutions all or any fraction of KfW
IPEX’s remaining Loan or Commitment and (B) in connection with the primary
syndication of the Loan, at any time (and from time to time) assign or transfer
to one or more commercial banks or other financial institutions identified by
the Borrower in consultation with KfW IPEX that fraction of KfW IPEX’s Loan or
Commitment that it is directed by the Borrower to assign or transfer.
               (ii) Any Lender (other than KfW IPEX) with the written consents
of the Borrower and the Facility Agent (which consents shall not be unreasonably
delayed or withheld and which consent, in the case of the Borrower, shall be
deemed to have been given in the absence of a written notice delivered by the
Borrower to the Facility Agent, on or before the fifth Business Day after
receipt by the Borrower of such Lender’s request for consent, stating, in
reasonable detail, the reasons why the Borrower proposes to withhold such
consent) may at any time (and from time to time) assign or transfer to one or
more commercial banks or other financial institutions all or any fraction of
such Lender’s Loan; provided that any Affiliate of KfW IPEX

59



--------------------------------------------------------------------------------



 



shall be subject to the provisions of Section 11.11.1(i) and 11.11.2(f) as if
such Affiliate were KfW IPEX.
                    (iii) Any Lender, with notice to the Borrower and the
Facility Agent, and, notwithstanding the foregoing clauses (i) and (ii), without
the consent of the Borrower, or the Facility Agent may assign or transfer (A) to
any of its Affiliates (including, in the case of KfW IPEX, KfW) or (B) following
the occurrence and during the continuance of an Event of Default or a Prepayment
Event, to any other Person, in either case, all or any fraction of such Lender’s
Loan.
                    (iv) Any Lender may (notwithstanding the foregoing clauses,
and without notice to, or consent from, the Borrower or the Facility Agent)
assign or charge all or any portion of its Loan to (i) any Federal Reserve Bank
as collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank all or any fraction of
such Lender’s Loan or (ii) to the Refinancing Bank as collateral security
pursuant to the terms of any Option A Refinancing Agreement entered into by such
Lender.
                    (v) No Lender, may (notwithstanding the foregoing clauses)
assign or transfer any of its rights under this Agreement unless it has given
prior written notification of the transfer to Hermes and has obtained a prior
written consent from Hermes.
                    (vi) Nothing in this Section 11.11.1 shall prejudice the
right of the Lender to assign its rights under this Agreement to Hermes, if such
assignment is required to be made by that Lender to Hermes in accordance with
the Hermes Insurance Policy.
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s Loan and Commitment) (which assignment or transfer shall be
of a constant, and not a varying, percentage of such Lender’s Loan) are
permitted; provided that the Borrower and the Facility Agent shall be entitled
to continue to deal solely and directly with such Lender in connection with the
interests so assigned or transferred to an Assignee Lender until:

  a.   written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;

  b.   such Assignee Lender shall have executed and delivered to the Borrower
and the Facility Agent a Lender Assignment Agreement, accepted by the Facility
Agent and, if the Loan is a Fixed Rate Loan, any other agreements required by
the Facility Agent or the CIRR Representative in connection therewith; and

  c.   the processing fees described below shall have been paid.

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such

60



--------------------------------------------------------------------------------



 



Assignee Lender in connection with such Lender Assignment Agreement, shall have
the rights and obligations of a Lender hereunder and under the other Loan
Documents, and (y) the assignor Lender, to the extent that rights and
obligations hereunder have been assigned or transferred by it, shall be released
from its obligations hereunder and under the other Loan Documents, other than
any obligations arising prior to the effective date of such assignment. Except
to the extent resulting from a subsequent change in law, in no event shall the
Borrower be required to pay to any Assignee Lender any amount under
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount
which it would have been required to pay had no such assignment been made. Such
assignor Lender or such Assignee Lender must also pay a processing fee to the
Facility Agent upon delivery of any Lender Assignment Agreement in the amount of
$2,000 (and shall also reimburse the Facility Agent and the CIRR Representative
for any reasonable out-of-pocket costs, including reasonable attorneys’ fees and
expenses, incurred in connection with the assignment).
               SECTION 11.11.2. Participations. Any Lender may at any time sell
to one or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in its Loan; provided that:

  a.   no participation contemplated in this Section 11.11.2 shall relieve such
Lender from its obligations hereunder;

  b.   such Lender shall remain solely responsible for the performance of its
obligations hereunder;

  c.   the Borrower and the Facility Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

  d.   no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

  e.   the Borrower shall not be required to pay any amount under Sections
4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it
would have been required to pay had no participating interest been sold; and

  f.   each Lender Party that sells a participation under this Section 11.11.2
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest on) each of the Participant’s
interest in the Lender Party’s Advances, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.

61



--------------------------------------------------------------------------------



 



  g.   KfW IPEX may not sell participating interests pursuant to this Section
11.11.2 aggregating, when taken together with Loans and/or Commitments sold by
KfW IPEX pursuant to Section 11.11.1, more than 50.0% the aggregate principal
amount of the Loan and/or the aggregate Commitments without the written consent
of the Borrower (which consent shall not be required following the occurrence
and during the continuance of an Event of Default or a Prepayment Event).

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.
               SECTION 11.11.3. Register. The Facility Agent, acting as agent
for the Borrower, shall maintain at its address referred to in Section 11.2 a
copy of each Lender Assignment Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment(s) of, and principal amount of the Loan owing to, each Lender Party
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Facility Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
               SECTION 11.12. Other Transactions. Nothing contained herein shall
preclude the Facility Agent or any Lender from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
               SECTION 11.13. Hermes Insurance Policy.
                         SECTION 11.13.1. Terms of Hermes Insurance Policy

  (a)   95% cover of the Loan.

  (b)   If the Borrower does not exercise the Alternative Disbursement Option,
the Hermes Fee will not exceed 2.37% of the aggregate principal amount of the
Loan as advanced on or prior to the Final Disbursement Date. Before exercising
the Alternative Disbursement Option, the Borrower may request that the Hermes
Agent obtain an indication of the new Hermes Fee (which it is anticipated will
apply if the Borrower exercises the Alternative Disbursement Option) before it
delivers notice of its option to exercise the Alternative Disbursement Option,
which request shall not be considered to be notice of the Borrower’s intent to
exercise the Alternative Disbursement Option. Such new Hermes Fee shall become
effective only if the Borrower delivers notice of its option to exercise the
Alternative Disbursement Option. If the Hermes Fee is so increased, each Lender
agrees that its Commitment shall be increased by an amount equal to its pro rata
share of the excess of the new Hermes Fee over the old Hermes Fee.

62



--------------------------------------------------------------------------------



 



  (c)   The parties have entered into this Agreement on the basis that the
Hermes Insurance Policy shall contain the following terms and should such terms
not be included within the Hermes Insurance Policy, then the Borrower may cancel
the Commitment(s):

  (i)   25% of the Hermes Fee as in effect on the date of issuance of the Hermes
Insurance Policy (“First Fee”) will be payable to the Hermes Agent or Hermes on
demand following the issue of the Hermes Insurance Policy;     (ii)   2.37% (or
such higher percentage as determined under Section 11.13.1(b) if the Borrower
exercises the Alternative Disbursement Option) of the Maximum Loan Amount less
the First Fee (“Second Fee”) will be payable to the Hermes Agent or Hermes on
the First Disbursement Date;     (iii)   if the Commitments are cancelled in
full by the Borrower or the Lenders on or prior to the First Disbursement Date,
Hermes shall be required to reimburse the Hermes Agent the amount of the First
Fee less an administration fee (such administration fee to be no greater than 5%
of the amount refunded but in any event not exceeding EUR 2,500);     (iv)   if
the Commitments are cancelled in part by the Borrower on or prior to the First
Disbursement Date, Hermes shall be required to reimburse the Hermes Agent an
amount equal to a corresponding proposition of the First Fee, based on the
proportion of the aggregate Commitments prior to such cancellation to the
aggregate Commitments after giving effect to such cancellation, less an
administration fee (such administration fee to be no greater than 5% of the
amount refunded but in any event not exceeding EUR 2,500); and     (v)   if,
after the First Disbursement Date, the Borrower reduces the Commitments and/or
prepays all or part of the Loan in accordance with this Agreement, Hermes shall
be required to reimburse the Hermes Agent an amount equal to all or a
corresponding proportion of the unexpired portion of the Hermes Fee, having
regard to the amount of the reduction in Commitments and/or prepayment and the
remaining term of the Loan less the sum of (x) a break funding fee equal to 20%
of the unexpired portion of the Hermes Fee and (y) an administration fee (such
fee to be no greater than 5% of the amount refunded but in any event not
exceeding EUR 2,500).

                         SECTION 11.13.2. Obligations of the Borrower.

  (a)   Provided that the Hermes Insurance Policy complies with Section 11.13.1,
the Borrower shall pay (a) the First Fee to the Hermes Agent or Hermes on demand
following the issue of the Hermes Insurance Policy and (b) the

63



--------------------------------------------------------------------------------



 



      Second Fee to the Hermes Agent or Hermes on the First Disbursement Date.
In each case, if received by the Hermes Agent, the Hermes Agent shall pay such
amount to Hermes.

  (b)   Provided that the Hermes Insurance Policy complies with Section 11.13.1,
the Borrower shall pay to the Hermes Agent or Hermes an issue fee of EUR 12,500
for the issue of the Hermes Insurance Policy on demand following issue of the
Hermes Insurance Policy.

                         SECTION 11.13.3. Obligations of the Hermes Agent and
the Lenders.

  (a)   Promptly upon receipt of the Hermes Insurance Policy from Hermes, the
Hermes Agent shall (subject to any confidentiality undertakings given to Hermes
by the Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a
copy thereof to the Borrower.

  (b)   The Hermes Agent shall perform such acts or provide such information,
which are, acting reasonably, within its power so to perform or so to provide,
as required by Hermes under the Hermes Insurance Policy as necessary to ensure
that the Lenders obtain the support of Hermes pursuant to the Hermes Insurance
Policy.

  (c)   The Hermes Agent shall:

  (i)   make written requests to Hermes seeking a reimbursement of the Hermes
Fee in the circumstances described in Section 11.13.1(c)(iii), (iv) or (v)
promptly after the relevant cancellation or prepayment and (subject to any
confidentiality undertakings given to Hermes by the Hermes Agent pursuant to the
terms of the Hermes Insurance Policy) provide a copy of the request to the
Borrower;     (ii)   use its reasonable endeavours to maximize the amount of any
reimbursement of the Hermes Fee to which the Hermes Agent is entitled;     (iii)
  pay to the Borrower the full amount of any reimbursement of the Hermes Fee
that the Hermes Agent receives from Hermes within two (2) Business Days of
receipt with same day value; and     (iv)   relay the good faith concerns of the
Borrower to Hermes regarding the amount it is required to pay to Hermes or the
amount of any reimbursement to which the Hermes Agent is entitled, it being
agreed that the Hermes Agent’s obligation shall be no greater than simply to
pass on to Hermes the Borrower’s concerns.

  (d)   Each Lender will co-operate with the Hermes Agent, the Facility Agent
and each other Lender, and take such action and/or refrain from taking such
action as may be reasonably necessary, to ensure that the Hermes Insurance
Policy

64



--------------------------------------------------------------------------------



 



      and each Interest Make-Up Agreement (as defined in and entered into in
accordance with the Terms and Conditions) continue in full force and effect and
shall indemnify and hold harmless each other Lender in the event that the Hermes
Insurance Policy or such Interest Make-Up Agreement (as the case may be) does
not continue in full force and effect due to its gross negligence or willful
default.

               SECTION 11.14. Law and Jurisdiction
                         SECTION 11.14.1. Governing Law. This Agreement and any
non-contractual obligations arising out of or in respect of this Agreement shall
in all respects be governed by and interpreted in accordance with English Law.
                         SECTION 11.14.2. Jurisdiction. For the exclusive
benefit of the Facility Agent and the Lenders, the parties to this Agreement
irrevocably agree that the courts of England are to have jurisdiction to settle
any disputes which may arise out of or in connection with this Agreement and
that any proceedings may be brought in those courts. The Borrower irrevocably
waives any objection which it may now or in the future have to the laying of the
venue of any proceedings in any court referred to in this Section, and any claim
that those proceedings have been brought in an inconvenient or inappropriate
forum.
                         SECTION 11.14.3. Alternative Jurisdiction. Nothing
contained in this Section shall limit the right of the Facility Agent or the
Lenders to commence any proceedings against the Borrower in any other court of
competent jurisdiction nor shall the commencement of any proceedings against the
Borrower in one or more jurisdictions preclude the commencement of any
proceedings in any other jurisdiction, whether concurrently or not.
                         SECTION 11.14.4. Service of Process. Without prejudice
to the right of the Facility Agent or the Lenders to use any other method of
service permitted by law, the Borrower irrevocably agrees that any writ, notice,
judgment or other legal process shall be sufficiently served on it if addressed
to it and left at or sent by post to RCL Cruises Ltd., presently at Building 2,
Aviator Park, Station Road, Addlestone, Surrey KT15 2PG, Attention: General
Counsel, and in that event shall be conclusively deemed to have been served at
the time of leaving or, if posted, at 9:00 am on the third Business Day after
posting by prepaid first class registered post.
               SECTION 11.15. Confidentiality. Each of the Facility Agent and
the Lenders agrees to maintain and to cause its Affiliates to maintain the
confidentiality of all information provided to it by the Borrower or any
Subsidiary of the Borrower, or by the Facility Agent on the Borrower’s or such
Subsidiary’s behalf, under this Agreement, and neither it nor any of its
Affiliates shall use any such information other than in connection with or in
enforcement of this Agreement or in connection with other business now or
hereafter existing or contemplated with the Borrower or any Subsidiary, except
to the extent such information (i) was or becomes generally available to the
public other than as a result of disclosure by it or its Affiliates or their
respective directors, officers, employees and agents, or (ii) was or becomes
available on a non-confidential basis from a source other than the Borrower or
any of its Subsidiaries so long as such source is not, to its knowledge,
prohibited from disclosing such information by a legal,

65



--------------------------------------------------------------------------------



 



contractual or fiduciary obligation to the Borrower or any of its Affiliates;
provided, however, that it may disclose such information (A) at the request or
pursuant to any requirement of any self-regulatory body, governmental body,
agency or official to which the Facility Agent, any Lender or any of their
respective Affiliates is subject or in connection with an examination of the
Facility Agent, such Lender or any of their respective Affiliates by any such
authority or body, including without limitation the Federal Republic of Germany;
(B) pursuant to subpoena or other court process; (C) when required to do so in
accordance with the provisions of any applicable requirement of law; (D) to the
extent reasonably required in connection with any litigation or proceeding to
which the Facility Agent, any Lender or their respective Affiliates may be
party; (E) to the extent reasonably required in connection with the exercise of
any remedy hereunder; (F) to the Facility Agent or such Lender’s independent
auditors, counsel, and any other professional advisors of the Facility Agent or
such Lender who are advised of the confidentiality of such information; (G) to
any participant or assignee, provided that such Person agrees to keep such
information confidential to the same extent required of the Facility Agent and
the Lenders hereunder; (H) as to the Facility Agent, any Lender or their
respective Affiliates, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower or any
Subsidiary is party with the Facility Agent, such Lender or such Affiliate;
(I) to its Affiliates and its Affiliates’ directors, officers, employees,
professional advisors and agents, provided that each such Affiliate, director,
officer, employee, professional advisor or agent shall keep such information
confidential to the same extent required of the Facility Agent and the Lenders
hereunder; and (J) to any other party to the Agreement. Each of the Facility
Agent and the Lenders shall be responsible for any breach of this Section 11.15
by any of its Affiliates or any of its or its Affiliates’ directors, officers,
employees, professional advisors and agents.

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Hull No. S-697
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the day and year first above written.

            ROYAL CARIBBEAN CRUISES LTD.
      By   /s/ Antje M. Gibson        Name:   Antje M. Gibson        Title:  
Vice President, Treasurer        Address: 1050 Caribbean Way
Miami, Florida 33132
Facsimile No.: (305) 539-6400
Email: agibson@rccl.com
     bstein@rccl.com
Attention: Vice President of Treasury
With a copy to: General Counsel   

 



--------------------------------------------------------------------------------



 



            KFW IPEX-BANK GMBH, as Hermes Agent, Facility Agent and Lender    

Commitment

         
100% of the US Dollar
By   /s/ Christian Murach
 
     
Maximum Loan
  Name:   Christian Murach  
Amount
  Title: Managing Director  

                  By   /s/ Aida Welker         Name:   Aida Welker       
Title:   Director        Address: Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Germany
Facsimile No.: +49 (69) 7431 3768
Email: claudia.wenzel@kfw.de
Attention: Shipfinancing Department
With a copy to: Credit Operations
Facsimile No.: +49 (69) 7431 2944   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Preliminary Repayment Schedule
US Dollars ($)

                                                                               
                      No.     Repayment Dates     Repayment     Loan Balance    
                           
 
                                                                 
1
      6     months after Delivery                            
2
      12     months after Delivery                            
3
      18     months after Delivery                            
4
      24     months after Delivery                            
5
      30     months after Delivery                            
6
      36     months after Delivery                            
7
      42     months after Delivery                            
8
      48     months after Delivery                            
9
      54     months after Delivery                            
10
      60     months after Delivery                            
11
      66     months after Delivery                            
12
      72     months after Delivery                            
13
      78     months after Delivery                            
14
      84     months after Delivery                            
15
      90     months after Delivery                            
16
      96     months after Delivery                            
17
      102     months after Delivery                            
18
      108     months after Delivery                            
19
      114     months after Delivery                            
20
      120     months after Delivery                            
21
      126     months after Delivery                            
22
      132     months after Delivery                            
23
      138     months after Delivery                            
24
      144     months after Delivery                                            
   
 
                                                               



A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LOAN REQUEST
KfW IPEX-Bank GmbH, as Facility Agent
Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Federal Republic of Germany

Attention:    [Name]
[Title]

HULL NO. S-697 — NOTICE OF DRAWDOWN
Gentlemen and Ladies:
     This Loan Request is delivered to you pursuant to Section 2.3 of the Hull
No. S-697 Credit Agreement, dated as of June 8, 2011 (together with all
amendments, if any, from time to time made thereto, the “Agreement”), among
Royal Caribbean Cruises Ltd. (the “Borrower”), KfW IPEX-Bank GmbH as Facility
Agent (in such capacity, the “Facility Agent”), and as Hermes agent, and KfW
IPEX-Bank GmbH and the various other financial institutions from time to time
party thereto as Lenders. Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the
Agreement.
     The Borrower hereby requests that [an advance in respect of] the Loan be
made in the [aggregate] principal amount of US$     [plus the Dollar amount that
corresponds to [ ]% of the EUR amount of the Hermes Fee, as determined pursuant
to Section 2.3(d) of the Agreement]1 on ___________, 20__, which amount does not
exceed [the US Dollar Maximum Loan Amount]2[the US Dollar Equivalent of 80% of
the installment payment owing to the Builder under the Construction Contract on
such date [plus the Dollar amount that corresponds to [ ]% of the EUR amount of
the Hermes Fee]3]4[the excess of the US Dollar Maximum Loan Amount over the
aggregate amount of all advances made prior to the Final Disbursement Date]5 The
Dollar amount is based on the weighted average rate of exchange that the
Borrower has agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with Dollars [for
the payment of the pre-delivery installment owing on such date]6[for the payment
of the final installment of the Contract Price]7. True and
 

1   For the First Disbursement Date only, if the Hermes Fee will be financed
with proceeds of the Loan.   2   If the Alternative Disbursement Option is not
elected.   3   For the First Disbursement Date only, if the Hermes Fee will be
financed with proceeds of the Loan.   4   If the Alternative Disbursement Option
is elected, other than for the advance on the Final Disbursement Date.   5   If
the Alternative Disbursement Option is elected, for the Final Disbursement Date.
  6   For pre-delivery installment advances under the Alternative Disbursement
Option.

B-1



--------------------------------------------------------------------------------



 



complete copies of the counterparty confirmations evidencing the rates of
exchange that the Borrower has agreed to pay its counterparties for the purchase
of the relevant amount of EUR with Dollars are attached.
     Please wire transfer the proceeds of the Loan [(other than any proceeds to
be retained by the Facility Agent in accordance with Section 2.3(d) of the
Agreement)]8 as follows:
[details to be provided]
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Agreement, each of the delivery of this Loan Request and the acceptance by the
Borrower of the proceeds of the borrowing requested hereby constitute a
representation and warranty by the Borrower that, on the date of such borrowing
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Article VI of the Agreement (excluding,
however, those set forth in Section 6.10) are true and correct in all material
respects.
     The Borrower agrees that if prior to the time of the borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify the Facility Agent. Except
to the extent, if any, that prior to the time of the borrowing requested hereby
the Facility Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such borrowing as if then made.
     The Borrower has caused this Loan Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ___ day of ___________, 20_.

            Royal Caribbean Cruises Ltd.
      By:           Name:           Title:        

 

7   For all other advances.   8   For the First Disbursement Date only, if the
Hermes Fee will be financed with proceeds of the Loan.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT D-1
Opinion of Liberian Counsel to the Borrower
 
 
 
 
 
 
 
 
 
 
D-1



--------------------------------------------------------------------------------



 



    Watson, Farley & Williams (New York) LLP     1133 Avenue of the Americas    
New York, New York 10036     Tel (212) 922 2200     Fax (212) 922 1512 [•], 2011
   

To the Lenders party to the Credit
Agreement referred to below and to KfW
IPEX-Bank GmbH as Facility Agent
Royal Caribbean Cruises Ltd.
Dear Sirs:
We have acted as legal counsel on matters of Liberian law to Royal Caribbean
Cruises Ltd., a Liberian corporation (the “Borrower”), in connection with (a) a
Hull No S-697 Credit Agreement dated as of June 8, 2011 (the “Credit Agreement”)
and made between (1) the Borrower, (2) the Lenders (as defined therein) as
several lenders, (3) KfW IPEX-Bank GmbH as Hermes Agent, and (4) KfW IPEX-Bank
GmbH as Facility Agent in respect of a loan facility in an amount not to exceed
the US Dollar Equivalent of €580,000,000 plus the US dollar amount corresponding
to up to 100% of the Hermes Fee (as defined in the Credit Agreement), and (b) a
letter agreement dated June 8, 2011 between the Borrower and KfW IPEX-Bank GmbH
in its several capacities as Hermes Agent, Facility Agent, Lender and Initial
Mandated Lead Arranger relating to certain syndication arrangements in respect
of the Credit Agreement (collectively, together with the Credit Agreement, the
“Documents”). Terms defined in the Credit Agreement shall have the same meaning
when used herein.
With reference to the Documents you have asked for our opinion on the matters
set forth below. In rendering this opinion we have examined an executed copy of
the Documents. We have also examined originals or photostatic copies or
certified copies of all such agreements and other instruments, certificates by
public officials and certificates of officers of the Borrower as are relevant
and necessary and relevant corporate authorities of the Borrower. We have
assumed with your approval, the genuineness of all signatures, the authenticity
of all documents submitted to us as originals and the conformity with the
original documents of all documents submitted to us as copies, the power,
authority and legal right of the parties to the Documents other than the
Borrower to enter into and perform their respective obligations under each of
the Documents, and the due authorization of the execution of the Documents by
all parties thereto other than the Borrower. We have also assumed that (i) the
Borrower does not have its management and control in Liberia, or undertake any
business activity in Liberia, and (ii) less than a majority of the shareholders
of the Borrower by vote or value are resident in Liberia. We have

D-1-1



--------------------------------------------------------------------------------



 



further assumed the validity and enforceability of the Documents under all
applicable laws other than the law of the Republic of Liberia.
As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower.
We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), the Revenue Code of Liberia (2000), the
regulations thereunder and an opinion dated December 23, 2004 addressed by the
Minister of Justice and Attorney General of the Republic of Liberia to the LISCR
Trust Company, and the Liberian Commercial Code Act of 2010, made available to
us by Liberian Corporation Services, Inc. and the Liberian International Ship &
Corporate Registry, LLC, and our knowledge and interpretation of analogous laws
in the United States. In rendering our opinion as to the valid existence in good
standing of the Borrower, we have relied on a Certificate of Goodstanding issued
by order of the Minister of Foreign Affairs of the Republic of Liberia on [•],
2011.
This opinion is limited to the law of the Republic of Liberia. We express no
opinion as to the laws of any other jurisdiction.
Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:

1.   The Borrower is a corporation duly incorporated, validly existing under the
Business Corporation Act and in good standing under the law of the Republic of
Liberia;   2.   The Borrower has full right, power and authority to enter into,
execute and deliver each of the Documents and to perform each and all of its
obligations under each of the Documents;   3.   Each of the Documents has been
executed and delivered by a duly authorized signatory of the Borrower;   4.  
Each of the Documents constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms;

D-1-2



--------------------------------------------------------------------------------



 



5.   Neither the execution nor delivery of the Documents, nor the transactions
contemplated therein, nor compliance with the terms and conditions thereof, will
contravene any provisions of Liberian law or violate any provisions of the
Articles of Incorporation (inclusive of any articles of amendment thereto) or
the Bylaws of the Borrower;   6.   No consent or approval of, or exemption by,
any Liberian governmental or public bodies and authorities are required in
connection with the execution and delivery by the Borrower of the Documents;  
7.   It is not necessary to file, record or register either of the Documents or
any instrument relating thereto or effect any other official action in any
public office or elsewhere in the Republic of Liberia to render any such
document enforceable against the Borrower;   8.   Assuming neither of the
Documents having been executed in the Republic of Liberia, no stamp or
registration or similar taxes or charges are payable in the Republic of Liberia
in respect of either of the Documents or the enforcement thereof in the courts
of Liberia other than (i) customary court fees payable in litigation in the
courts of Liberia and (ii) nominal documentary stamp taxes if the Documents are
ever submitted to a Liberian court;   9.   Assuming that no more than 25% of the
total combined voting power and no more than 25% of the total value of the
outstanding equity stock of the Borrower is beneficially owned, directly or
indirectly, by persons resident in the Republic of Liberia and that the Borrower
does not, either directly or through agents acting on its behalf, engage in the
Republic of Liberia in the pursuit of gain or profit with a degree of continuity
or regularity, the Borrower is not required or entitled under any existing
applicable law or regulation of the Republic of Liberia to make any withholding
or deduction in respect of any tax or otherwise from any payment which it is or
may be required to make under either of the Documents; and   10.   Assuming that
the shares of the Borrower are not owned, directly or indirectly, by the
Republic of Liberia or any other sovereign under Liberian law, neither the
Borrower nor its property or assets is immune from the institution of legal
proceedings or the obtaining or execution of a judgment in the Republic of
Liberia.

We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), including application by a court of competent
jurisdiction of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
or similar principles, and (ii) while there is nothing in the law of the
Republic of Liberia

D-1-3



--------------------------------------------------------------------------------



 



that prohibits a Liberian corporation from submitting to the jurisdiction of a
forum other than the Republic of Liberia, the enforceability of such submission
to jurisdiction provisions is not dependent upon Liberian law and such
provisions may not be enforceable under the law of a particular jurisdiction.
A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.
This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter. Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.
Very truly yours,
Watson, Farley & Williams (New York) LLP

D-1-4



--------------------------------------------------------------------------------



 



EXHIBIT D-2
Opinion of Counsel to the Facility Agent
(see attached)
 
 
 
 
 
 
 
 
 
 
D-2



--------------------------------------------------------------------------------



 



(NORTON ROSE LOGO) [g27480g2748000.gif]

               
[•]
       
 
      Norton Rose LLP
To the Lenders party to the Credit Agreement
      3 More London Riverside referred to below and to KfW IPEX-Bank GmbH as
Agent       London SE1 2AQ
KfW IPEX-Bank GmbH
      United Kingdom
Palmengartenstrasse 5-9
       
60325 Frankfurt am Main
      Tel +44 (0)20 7283 6000
Germany
      Fax +44 (0)20 7283 6500
 
      DX 85 London
 
      nortonrose.com
 
          Your reference   Direct line
 
 
 
  +44 (0)20 7444 3436
 
 
 
      Our reference   Email   SRH/LN45781   simon.hartley@nortonrose.com

Dear Sirs
Project Sunshine
In accordance with section 5.1.2b of the Credit Agreement (as hereinafter
defined), please find enclosed our opinion in relation to the English law
documents involved in this transaction.
Yours faithfully
Norton Rose LLP

1

 
 
 
 
 
 
Norton Rose LLP is a limited liability partnership registered in England and
Wales with number OC328697, and is regulated by the Solicitors
Regulation Authority. A list of its members and of the other partners is
available at its registered office, 3 More London Riverside, London SE1 2AQ, UK;
reference to a partner is to a member or to an employee or consultant with
equivalent standing and qualification employed or engaged by Norton Rose LLP or
any of its affiliates.
Norton Rose LLP together with Norton Rose Australia, Norton Rose OR LLP, Norton
Rose South Africa (incorporated as Deneys Reitz Inc) and their respective
affiliates constitute Norton Rose Group, an international legal practice with
offices worldwide, details of which, with certain regulatory information, are at
nortonrose.com.



--------------------------------------------------------------------------------



 



1   Background   1.1   This opinion is given at the request of our client KfW
IPEX-Bank GmbH (the Agent) in relation to the English law aspects of a loan
transaction (the Transaction) by which certain banks party thereto as lenders
(the Lenders) have made available a credit facility of up to EUR€725,000,000 to
Royal Caribbean Cruises Ltd. as borrower (the Company) pursuant to a Credit
Agreement (as defined in Schedule 1).   1.2   We have acted as English legal
advisers to the Agent and the Lenders in relation to the Transaction.   1.3   We
have examined the original documents relating to the Transaction governed by
English law described in Schedule 1 (the English Documents).   1.4   For the
purpose of giving this opinion, we have examined no other documents and have
undertaken no other enquiries.   1.5   Our opinions are given in part 2. Part 3
explains their scope, part 4 describes the assumptions on which they are made
and part 5 contains the qualifications to which they are subject.

2



--------------------------------------------------------------------------------



 



2   Opinions       Based on, and subject to, the other provisions of this
opinion, we are of the following opinions:       Effect of the English Documents
  2.1   The obligations which the Company is expressed to assume in each English
Document to which it is a party constitute its legal, valid, binding and
enforceable obligations.   2.2   The effectiveness or admissibility in evidence
of the English Documents is not dependent on:

  (a)   any registrations, filings, notarisations or similar actions; or     (b)
  any consents, authorisations, licences or approvals of general application
from governmental, judicial or public bodies.

    Stamp duty on the English Documents   2.3   No stamp, registration or
similar duty or tax is payable in respect of the creation of any English
Document.       Choice of law and jurisdiction   2.4   The choice of English law
to govern the English Documents and any non-contractual obligations connected to
the English Documents is effective.   2.5   The agreement by the Company in an
English Document that the English courts have jurisdiction in respect of that
document or any non-contractual obligations connected to that document is
effective.

3



--------------------------------------------------------------------------------



 



3   Scope   3.1   This opinion and any non-contractual obligations connected
with it are governed by English law and are subject to the exclusive
jurisdiction of the English courts.   3.2   This opinion is given only in
relation to English law as it is understood at the date of this opinion. We have
no duty to keep you informed of subsequent developments which might affect this
opinion.   3.3   If a question arises in relation to a cross-border transaction,
it may not be the English courts which decide that question and English law may
not be used to settle it.   3.4   We express no opinion on, and have taken no
account of, the laws of any jurisdiction other than England. In particular, we
express no opinion on the effect of documents governed by laws other than
English law.   3.5   We express no opinion on matters of fact.   3.6   Our
opinion is limited to the matters expressly stated in part 2, and it is not to
be extended by implication. In particular, we express no opinion on the accuracy
of the assumptions contained in part 4. Each statement which has the effect of
limiting our opinion is independent of any other such statement and is not to be
impliedly restricted by it. Paragraph headings are to be ignored when construing
this opinion.   3.7   Our opinion is given solely for the benefit of the Agent
and the Lenders from time to time (as that expression is defined in the Credit
Agreement) acting through the Agent. It may not be relied on by any other
person.   3.8   This opinion may not be disclosed to any person other than:

  (a)   those persons (such as auditors or regulatory authorities) who, in the
ordinary course of business of the Agent and the Lenders, have access to their
papers and records or are entitled by law to see them; and     (b)   those
persons who are considering becoming Lenders,

    and on the basis that those persons will make no further disclosure.

4



--------------------------------------------------------------------------------



 



4   Assumptions       This opinion is based on the following assumptions:       
    Effect of the English Documents   4.1   Each person which is expressed to be
party to the English Documents:

  (a)   is duly incorporated and is validly existing;     (b)   is not the
subject of any insolvency proceedings (which includes those relating to
bankruptcy, liquidation, administration, administrative receivership and
reorganisation) in any jurisdiction;     (c)   has the capacity to execute each
English Document to which it is expressed to be a party and to perform the
obligations it is expressed to assume under it;     (d)   has taken all
necessary corporate action to authorise it to execute each English Document to
which it is expressed to be a party and to perform the obligations it is
expressed to assume under it; and     (e)   has duly executed each English
Document to which it is expressed to be a party.

4.2   The English Documents have been or will be executed in the form provided
to us. There has been no variation, waiver or discharge of any of the provisions
of the English Documents.   4.3   None of the English Documents is (wholly or in
part) void, voidable, unenforceable, ineffective or otherwise capable of being
affected as a result of any vitiating matter (such as mistake,
misrepresentation, duress, undue influence, fraud, breach of directors’ duties,
illegality or public policy) that is not clear from the terms of the English
Documents.   4.4   The Company is solvent both on a balance sheet and on a
cash-flow basis, and will remain so immediately after the Transaction has been
completed.       Other facts   4.5   There are no other facts relevant to this
opinion that do not appear from the documents referred to in part 1.       Other
laws   4.6   No law of any jurisdiction other than England has any bearing on
the opinion contained in part 2

5



--------------------------------------------------------------------------------



 



(NORTON ROSE LOGO) [g27480g2748001.gif]
[•]

5   Qualifications       This opinion is subject to the following
qualifications:       Contractual matters   5.1   The enforcement of contractual
obligations is subject to the general principles of contractual liability, in
particular the matters described in the following paragraphs.   5.2   Apart from
claims for the payment of debts (including the repayment of loans), contractual
obligations are normally enforced by an award of damages for the loss suffered
as a result of a breach of contract; and recoverable loss is restricted by
principles such as causation, remoteness and mitigation. The specific
performance of contractual obligations is a discretionary remedy and is only
available in limited circumstances.   5.3   Contractual obligations can be
discharged by matters such as breach of contract or frustration. Claims may
become time-barred or may be subject to defences such as set-off or estoppel.  
5.4   The interpretation of the meaning and legal effect of any particular
provision of a contract is a matter of judgment, which will ultimately be
determined by the relevant tribunal. In addition, a document may be capable of
being rectified if it does not express the common intention of the parties.  
5.5   English law has traditionally been protective of guarantors and has
developed a number of defences for them. Although guarantees generally purport
to exclude many of these defences, a guarantee, and any third party security
generally, will be construed in favour of the guarantor or grantor of security
where possible.   5.6   A clause in a contract which excludes or limits an
obligation of one of the parties or the liability for breach of that obligation
will be construed restrictively, against the person who wishes to rely on it. In
addition, a contractual provision which excludes the liability of a trustee
(including a security trustee) may not be enforceable in all circumstances.  
5.7   If a provision of a contract is particularly one-sided it is more likely
to be construed against the party who wishes to rely on it.   5.8   A provision
of a contract may be ineffective if it is incomplete or uncertain or provides
for a matter to be determined by future agreement.   5.9   A provision of a
contract which provides for the conclusive certification or determination of a
matter by one party may not prevent judicial inquiry into the merits of the
claim.   5.10   A provision for the payment of a sum in the event of a breach of
contract is unenforceable if it is construed as a penalty rather than a genuine
pre-estimate of the loss likely to be suffered as a result of the breach and, if
that sum has been paid, it may be repayable in whole or in part.   5.11   A
contractual provision for the forfeiture of a proprietary or possessory
interest, such as the rights of a lessee under a chattel lease, may be
overridden.   5.12   An undertaking to assume liability for stamp duty or
similar taxes may be ineffective.   5.13   As a general principle, an authority
or power of attorney can be revoked at any time, and will be revoked if the
donor enters into insolvency proceedings. This is so even if the authority or
power is expressed to be irrevocable and the revocation is therefore made in
breach of contract. The main exception to this principle is where the authority
or power is granted as part of a security arrangement.   5.14   A provision of a
contract which purports to exclude the effect of prior or subsequent agreements,
representations or waivers may be ineffective.

6



--------------------------------------------------------------------------------



 



(NORTON ROSE LOGO) [g27480g2748001.gif]
   [•]

5.15   A provision of a contract which provides what will happen in the event of
an illegality (including a provision for severance of part of the contract) may
not be enforceable.   5.16   An indemnity in respect of criminal liability may
not be enforceable.   5.17   An indemnity for the costs of litigation may not be
enforceable.       Insolvency   5.18   The parties’ rights are subject to laws
affecting creditors’ rights generally, such as those relating to insolvency
(which includes bankruptcy, liquidation, administration, administrative
receivership and reorganisation). These laws can apply to persons incorporated
or resident outside England, as well as to those incorporated or resident in
England.   5.19   In particular, on an insolvency:

  (a)   contractual and other personal rights will reduce proportionately with
all similar rights, and contractual provisions which would conflict with this
principle (such as a pro rata sharing clause) are ineffective;     (b)  
transactions entered into in the period before the insolvency starts (that
period generally being no longer than two years) may be set aside in certain
circumstances; and     (c)   the ability of a secured creditor to enforce its
security may be subject to limitations, for instance in an administration.

    Choice of law and jurisdiction   5.20   The law which governs a contract and
any connected non-contractual obligations is not determinative of all issues
which arise in connection with that contract. For instance:

  (a)   it may not be relevant to the determination of proprietary issues (such
as those relating to security);     (b)   rules which are mandatory (which
includes public policy rules) in a jurisdiction which is connected with the
contract or in the jurisdiction where the issue is decided may be applied
regardless of the provisions of the contract; and     (c)   in insolvency
proceedings, the law governing those proceedings may override the law governing
the contract.

5.21   There are circumstances in which the English courts may, or must, decline
jurisdiction or stay proceedings. Additionally, it may not be possible to
commence proceedings because of an inability to comply with service of process
requirements. These problems are less likely to occur where one or more of the
parties is domiciled in the European Union.   5.22   The English courts have a
discretion to accept jurisdiction in an appropriate case even though there is an
agreement that other courts have (exclusive or non-exclusive) jurisdiction. This
is less likely to occur where the other courts are in the European Union.   5.23
  The jurisdiction of the English courts in relation to insolvency matters is
not dependent on the submission of the parties to the jurisdiction. The precise
scope of that jurisdiction depends on the nature of the insolvency procedure in
question.

7



--------------------------------------------------------------------------------



 



(NORTON ROSE LOGO) [g27480g2748001.gif]
[•]
Schedule
The English Documents

1   A credit agreement dated 8 June 2011 (the Credit Agreement) made between
(1) Royal Caribbean Cruises Ltd. as borrower (the Borrower), (2) KfW IPEX-Bank
GmbH (KfW IPEX) as initial mandated lead arranger, facility agent, Hermes agent,
original lender and (c) the financial institutions party thereto as lenders from
time to time, to provide a term loan to partly finance the construction of Hull
no. S-697 at Meyer Werft.   2   A syndication letter dated 8 June 2011 made
between (1) KfW IPEX and (2) the Borrower.   3   Two fee letters both dated 8
June 2011 made between (1) KfW IPEX and (2) the Borrower in relation to certain
of the fees payable in respect of the Credit Agreement.

8



--------------------------------------------------------------------------------



 



EXHIBIT D-3
Opinion of US Tax Counsel to the Lenders as at the Effective Date
[•, 2011]
KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Federal Republic of Germany (“KfW”)

Re:   Application of U.S. Withholding Tax to Royal Caribbean Cruises Ltd.
Payments

This opinion is not intended or written to be used, and cannot be used by any
person, for the purpose of avoiding penalties that may be imposed under the U.S.
Internal Revenue Code and was written to support the promotion or marketing (as
defined in IRS Circular 230) of the transactions contemplated in the Credit
Agreement (as defined below). Each person considering such transactions should
seek advice based on such person’s particular circumstances from an independent
tax advisor.
Dear Sirs:
You have asked whether U.S. withholding tax will be imposed on payments made by
the U.S. branch of Royal Caribbean Cruises Ltd. (“RCCL”), a corporation
organized under the laws of Liberia, to KfW, a financial institution organized
under the laws of the Federal Republic of Germany (the “Lender”), under the Hull
No. S-697 Credit Agreement dated •, 2011 (the “Credit Agreement”) between RCCL
as borrower and KfW as the Lender, Hermes Agent and Facilities Agent.
Under the Credit Agreement, the Lender would lend money to RCCL to help fund the
purchase of Hull No. S-697 at Meyer Werft GmbH.
The loan advanced under the Credit Agreement will accrue interest at either a
fixed rate or a floating rate in accordance with the provisions set forth in the
Credit Agreement.
In connection with rendering this opinion we have reviewed the Credit Agreement,
and such other documents as we have deemed necessary or appropriate for purposes
of rendering this opinion. We have assumed, with your consent, that: (i) all
documents reviewed by us are original documents, or true and accurate copies of
original documents, and have not been subsequently amended; (ii) the signatures
on each original document are genuine; (iii) all representations and statements
as to matters of fact set forth in such documents are true and correct; (iv) all
obligations imposed by any such documents on the parties thereto have been or
will be performed or satisfied in accordance with their terms; and (v) there are
no documents relevant to this opinion to which we have not been given access. We
have also assumed, with your consent, that:

D-3-1



--------------------------------------------------------------------------------



 



(i) the Lender (which term as used in this opinion letter does not include any
successor or assign) is and will continue to be eligible to claim benefits as a
resident of the jurisdiction in which it was formed under the income tax treaty
between the United States and such jurisdiction currently in force (the
“Treaty”);
(ii) the Lender will not receive payments under the Credit Agreement that are
attributable, for purposes of the Treaty, to a permanent establishment of the
Lender in the United States;
(iii) the Lender has not made and will not make an election, or otherwise take
steps, to be treated as other than a corporation for United States federal
income tax purposes;
(iv) the Lender will provide the RCCL or its agent with a properly completed
Internal Revenue Service (“IRS”) Form W-8BEN accurately representing that the
Lender is eligible to claim benefits under the Treaty for all payments under the
Credit Agreement;
(v) if the Lender is receiving payments for a participant, it will provide RCCL
with a properly completed IRS Form W-8IMY to which it will attach its own IRS
Form W-8BEN and a properly completed IRS Form W-8BEN from each participant
accurately representing that the participant is entitled to receive all payments
under the Credit Agreement free and clear of U.S. withholding;
(vi) the Lender will be eligible to receive payments free of withholding under
the provisions of Sections 1471 through 1474 of the U.S. Internal Revenue Code
(“FATCA”) and will provide RCCL or its agent with such properly completed IRS
forms, certifications and other items as may be required to establish the
Lender’s exemption from withholding under FATCA; and
(vii) all of the foregoing will continue to be accurate and correct.
Conclusion
We are members of the Bar of the State of New York. This opinion is limited to
the U.S. federal withholding tax treatment of payments by RCCL under the Credit
Agreement and does not address any other tax or legal consequences of the
transactions contemplated in the Credit Agreement. This opinion is rendered
solely to you and may not be relied upon by any other person, other than your
legal advisors. Our opinion is based on existing authorities as of the date
hereof and may change as a result of subsequent legislation, regulations,
administrative pronouncements, court opinions or other legal developments,
possibly with retroactive effect. We do not undertake to update this opinion
based on any such developments unless specifically engaged by you to do so. Our
opinion is not binding on the IRS, and no assurance can be given that the
conclusions expressed herein will not be challenged by the IRS or will be
sustained by a court.
Based on the assumptions and limitations set forth above, we are of the view
that there will be no U.S. federal withholding tax imposed on payments by RCCL
under the Credit Agreement to the Lender. Payments to non-U.S. persons that are
not considered to be U.S. source income for U.S. federal income tax purposes,
generally are not subject to U.S. withholding tax. Payments by RCCL under the
Credit Agreement to the Lender, to the extent they are U.S. source income, will
be exempt from U.S. withholding tax either under the Interest or Other Income
Articles of the Treaty.
Our conclusions are expressions of our professional judgment with respect to
U.S. federal income tax law and do not provide any guarantee as to the actual
outcome of any U.S. federal income tax controversy.
Sincerely,

D-3-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LENDER ASSIGNMENT AGREEMENT

To:   Royal Caribbean Cruises Ltd.

To:   KfW IPEX-Bank GmbH, as Facility Agent (as defined below)

ROYAL CARIBBEAN CRUISES LTD.
Gentlemen and Ladies:
     We refer to clause b of Section 11.11.1 of the Hull No. S-697 Credit
Agreement, dated as of June 8, 2011 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the
“Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), KfW IPEX-Bank
GmbH as Facility Agent (in such capacity, the “Facility Agent”), and as Hermes
agent, and KfW IPEX-Bank GmbH and the various other financial institutions from
time to time party thereto as Lenders. Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Agreement.
This agreement is delivered to you pursuant to clause b of Section 11.11.1 of
the Agreement and also constitutes notice to each of you, pursuant to clause a
of Section 11.11.1 of the Agreement, of the assignment and transfer by way of
novation to __________ (the “Assignee”) of __% of the Loan/Commitment of
__________ (the “Assignor”) outstanding under the Agreement on the date hereof.
After giving effect to the foregoing assignment and transfer, the Assignor’s and
the Assignee’s Percentages for the purposes of the Agreement are set forth
opposite such Person’s name on the signature pages hereof.
     The Assignee hereby acknowledges and confirms that it has received a copy
of the Agreement and the exhibits related thereto, together with copies of any
documents which have been required to be delivered under the Agreement as a
condition to the making of the Loan thereunder. The Assignee further confirms
and agrees that in becoming a Lender and in making its contribution to the Loan
under the Agreement, such actions have and will be made without recourse to, or
representation or warranty by the Facility Agent.
     Except as otherwise provided in the Agreement, effective as of the date of
acceptance hereof by the Borrower and the Facility Agent:
          (a) the Assignee
     (i) shall be deemed automatically to have become a party to the Agreement,
have all the rights and obligations of a “Lender” under the

E-1



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents as if it were an original signatory
thereto to the extent specified in the second paragraph hereof;
     (ii) agrees to be bound by the terms and conditions set forth in the
Agreement and the other Loan Documents as if it were an original signatory
thereto; and
     (b) the Assignor shall be released from its obligations under the Agreement
and the other Loan Documents to the extent of the relevant percentage of the
Loan/Commitment specified in the second paragraph hereof.
     The Assignor and the Assignee hereby agree that the [Assignor] [Assignee]
will pay to the Facility Agent the processing fee and expenses referred to in
Section 11.11.1 of the Agreement upon delivery hereof.
     The Assignee hereby advises each of you of the following administrative
details with respect to the assigned Loan/Commitment and requests the Borrower
to acknowledge receipt of this document:
          (A) Address for Notices:
Institution Name:
Attention:
Domestic Office:
Telephone:
Facsimile:
Telex (Answerback):
Lending Office:
Telephone:
Facsimile:
Telex (Answerback):
          (B) Payment Instructions:
     The Assignee agrees to furnish the tax form required by last paragraph of
Section 4.6 (if so required) of the Agreement no later than the date of
acceptance hereof by the Borrower and the Facility Agent.

E-2



--------------------------------------------------------------------------------



 



     This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.
     This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law

          Adjusted Percentage

          Loan/Commitment:      ___% [ASSIGNOR]

      By:           Title:              Percentage

          Loan/Commitment:      ___% [ASSIGNEE]

      By:           Title:             

Accepted and Acknowledged this
___day of ___________, ____.

 
Royal Caribbean Cruises Ltd.
      By:           Title:   

 
KfW IPEX-Bank GmbH, as Facility Agent
      By:           Title:           

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
OPTION A REFINANCING AGREEMENT
(see attached)
 
 
 
 
 
 
 
 
 
 

E-4



--------------------------------------------------------------------------------



 



REFINANCING AGREEMENT
dated
between
KfW
Frankfurt am Main
represented by
KfW IPEX-Bank GmbH
Frankfurt am Main
(“KfW”)
and
[   ] Bank, [city]
(“Bank”)
on the
financing of
[description of delivery item]
for [buyer]
Registry no [ ]
dated 12 May 2009





--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

Overview

         
1 Preamble
    3  
2 Shipbuilding contract and Loan Agreement data
    4  
3 General Terms and Conditions
    5  
4 Amount and purpose
    6  
5 Disbursement and conditions precedent to disbursement
    6  
6 Interest, charges and calculation
    7  
7 Repayment and prepayment; adjustment of the refinancing interest rate
    7  
8 Collateral
    8  
9 Duty to inform and right to inspect
    9  
10 Termination
    9  
11 Representations
    9  
12 Other regulations
    10  
 
       
Annex 1: Disbursement Request Form
    11  
Annex 2: General Terms and Conditions
    12  
Annex 3: List of facts relevant to subsidies pertaining to the provision of
interest make-up guarantees in connection with sales financing for ships
    13  

Page 2 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

1   Preamble

The Federal Republic of Germany (“Federal Republic”) grants financial
institutions an interest make-up guarantee to cover a portion of the interest
rate risk involved in refinancing CIRR loans for the construction of ships by
shipbuilders based in Germany (“CIRR for Ships Programme” or “Programme”). This
guarantee is provided in accordance with the “Guidelines for the assumption of
guarantees to hedge the interest rate risk associated with refinancing CIRR
shipbuilding loans (interest make-up guarantees)” and with the related general
terms and conditions for interest rate make-up in ship financing schemes at the
CIRR (“General Terms and Conditions”). Pursuant to Section 1.1. Sentence 3 of
the General Terms and Conditions the amount of the interest make-up is limited
and must not exceed 12% p.a.
The Federal Republic is represented by the Federal Ministry of Economics and
Technology and by the Federal Ministry of Finance, both of which are represented
by KfW as agent, acting under a mandate from the Federal Republic. KfW, in turn,
has assigned KfW IPEX-Bank GmbH (“IPEX”) to handle the Programme.
The Bank, as lender, entered into a loan agreement as at [           ]
(hereinafter, including addenda, the “Loan Agreement”) and granted the borrower
the loan described in more detail in Section 2.2 for a total of [           ]
(“Loan”). The sole purpose of this Loan is to finance the shipbuilding project
described in more detail below (post-delivery financing).
In accordance with Section 1.2.1. of the General Terms and Conditions the Bank
decided to refinance with KfW (Option A) and applied to KfW for both
accreditation and a limit.
On this basis the Bank and KfW hereby agree as follows:

Page 3 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

2   Shipbuilding contract and Loan Agreement data

The Bank hereby confirms the following data pertaining to the shipbuilding
contract and the Loan:

     
2.1 Shipbuilding contract data
   
 
   
2.1.1 Seller/shipbuilder:
   
 
 
 
   
2.1.2 Date of the shipbuilding contract:
   
 
 
 
   
2.1.3 Contract value:
   
 
 
 
   
2.1.4 Payment terms:
   
 
 
 
   
2.1.5 Customer/buyer:
   
 
 
 
   
2.1.6 Object of the shipbuilding contract:
   
 
 
 
   
2.1.7 Scheduled date of delivery:
   
 
 
 
   
2.2 Loan Agreement data:
   
 
   
2.2.1 Financing structure:
   
 
 
 
   
2.2.2 Borrower:
   
 
 
 
   
2.2.3 Loan currency:
   
 
 
 
   
2.2.4 Loan amount:
   
 
 

Page 4 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

     
 
   
 
 
 
   
2.2.5 Disbursement profile:
   
 
 
 
   
2.2.6 End of the disbursement period:
   
 
 
 
   
2.2.7 Loan term/repayment profile:
   
 
 
 
   
2.2.8 Prevailing CIRR rate:
   
 
 
 
   
2.2.9 Maturity and calculation basis of the
   
interest:
   
 
 
 
   
2.2.10 Fee for administrative expenses
   
incurred by the Bank (“Margin”):
   
 
 
 
   
2.2.11 Refinancing mark-up incurrred by KfW
   
(pursuant to Section 1.2.2. of the
   
General Terms and Conditions):
   
 
 
 
   
2.2.12 Refinancing interest rate (=prevailing
   
CIRR rate less the Margin):
  % p.a. plus the refinancing mark-up pursuant to Section 2.2.11
 
 
 
   
2.2.13 Date of application by the Bank for an
   
interest make-up guarantee:
   
 
 
 
   
2.2.14 Latest date pursuant to the General
   
Terms and Conditions
   
 
 
 
   

3   General Terms and Conditions

Insofar as this Agreement does not contain any provisions stating otherwise, the
General Terms and Conditions (attached as Annex 2) will apply. By signing this
Refinancing Agreement the Bank expressly declares its consent to the validity of
the General Terms and Conditions. The Bank has also taken note of the fact that
the amount of the interest make-up is limited to no more than 12% p.a.
(Section 1.1. Sentence 3 of the General Terms and Conditions) and that under no
circumstances is KfW liable for any differences in interest rates beyond this
maximum limit.
Amendments of, or addenda to, this Agreement and any statements and notices
delivered under this Agreement must be in writing.

Page 5 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

  4   Amount and purpose     4.1   KfW grants the Bank a refinancing loan
(“Refinancing Loan”) in an amount equal to the loan amount as stated in
Section 2.2.4. The funds utilised under the Refinancing Loan serve to refinance
the Bank’s Loan Agreement as stated in Section 2.2, which the Bank concluded
with the borrower and for which a guarantee is issued under the CIRR for Ships
Programme.     4.2   The Bank administers its Loan including all collateral at
own expense and on its own behalf. In granting and administering the Loan,
including the collection of loan receivables, and in administering and enforcing
collateral, including the exercise of rights, obligations and responsibilities
in connection with the Federal Republic’s export credit insurance scheme, the
Bank acts with the care customary in banking practice.     5   Disbursement and
conditions precedent to disbursement     5.1   The Bank verifies the fulfilment
of the conditions precedent to disbursement under the Loan Agreement and, upon
disbursement of the Refinancing Loan, will provide KfW with written confirmation
that said conditions precedent have been fulfilled in accordance with the Loan
Agreement and that a request for disbursement under the Loan Agreement has been
submitted in the corresponding amount.     5.2   The request for disbursement as
stated in Annex 1 must be submitted to KfW at least two banking days in
Frankfurt am Main prior to the disbursement date.     5.3   The Bank will
transfer the disbursements made under the Refinancing Loan to the borrower
without delay.     5.4   Disbursements made under the Refinancing Loan will be
rendered in the loan currency as stated in Section 2.2.     5.5  
Notwithstanding the stipulations of the General Terms and Conditions
(Section 10.) KfW may refuse disbursement if

  5.5.1   the amount of the Refinancing Loan would be exceeded as a result of
the disbursement;     5.5.2   the corresponding disbursement request form has
not been fully completed and submitted at least two banking days in Frankfurt am
Main prior to the desired disbursement date;     5.5.3   payments rendered by
the Bank to KfW under this Agreement are outstanding and said default cannot be
identified as being of a technical nature;     5.5.4   there are extraordinary
grounds for termination (as stated in Section 10).

Page 6 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

6   Interest, charges and calculation

In addition to the charges and fees provided for in the General Terms and
Conditions (Section 7.) in connection with the granting of the interest make-up
guarantee, the following costs will be due and payable for the Refinancing Loan:

6.1   Interest for loan amounts under this Refinancing Loan will be calculated
from the disbursement date until the date on which the repayment instalment is
credited to the account stated in Section 7.2 of this Agreement.   6.2   The
refinancing interest rate stated in Section 2.2.12 will be applied as the
interest rate.   6.3   Utilised loan amounts will be based on a 360-day year and
a month comprising the actual number of days elapsed.   6.4   KfW is entitled to
50% of the commitment fee negotiated by the Bank under the Loan Agreement. The
Bank is obliged to pay KfW the commitment fee to which KfW is entitled on the
due date, regardless of whether payment has been received from the borrower.  
6.5   If payments of amounts payable under the Refinancing Loan fall due on a
day that is a banking day neither in Frankfurt am Main nor — in the event of
foreign currency — in the city in which the foreign currency account is kept,
payment must be rendered on the ensuing banking day in Frankfurt am Main and —
in the event of foreign currency — in the city in which the foreign currency
account is kept unless said day falls in the next calendar month. In the latter
case the payment must be rendered on the latest banking day prior to the due
date.   7   Repayment and prepayment; adjustment of the refinancing interest
rate   7.1   Notwithstanding any payments made under the Loan Agreement the Bank
undertakes to repay the Refinancing Loan in accordance with the following
repayment schedule:

              Date:   Amount:
 
       
 
       
 
       
 
       
 
       
 
       

7.2   The Bank is released from its payment obligations under this Agreement as
soon and insofar as the relevant amounts have been made freely available to KfW
in the agreed currency without any deductions in the corresponding stated
account number [ ] with KfW IPEX-Bank GmbH, Frankfurt am Main, bank sort code
500 204 00. The Bank must, upon KfW’s first request, reimburse KfW for any and
all costs it incurs owing to late payments.

Page 7 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

7.3   If the payments payable by the Bank are not rendered as at the correct
value date, KfW may charge the Bank default interest amounting to 3% p.a above
the prevailing 3-month EURIBOR starting from the respective payment due date.
The Bank undertakes to pay the default interest upon KfW’s first request.   7.4
  Pursuant to Section 8. of the General Terms and Conditions the Bank is
entitled to render prepayments. If the Bank limits the cancellation to the
interest make-up in accordance with Section 8.2. of the General Terms and
Conditions, the refinancing as agreed herein will in principle continue.   7.5  
Notwithstanding whether the Bank has or has not exercised rights pursuant to
Sections 8.1. or 8.2. of the General Terms and Conditions, the following applies
to the transfer of payments and enforcement proceeds: the Bank will transfer all
payments under the Loan Agreement or proceeds from the enforcement of collateral
to KfW immediately upon their receipt if and insofar as KfW can assert claims
under this Agreement. This transfer obligation will exist regardless of any
payments rendered or to be rendered by the Bank in accordance with the original
repayment schedule as stated in Section 7.1 of this Agreement. The obligation
also exists regardless of the grounds for receipt of such payment. Incoming
payments that fall under this Section 7.5 will be taken into account in inverse
chronological order and the repayment schedule pursuant to Section 7.1 will be
adjusted accordingly to account for the regular payments by the Bank. Should the
event stated in Section 8.3. of the General Terms and Conditions (non-acceptance
compensation) arise, KfW will calculate the compensation on a same-day basis.  
7.6   If the Bank exercises its right pursuant to Section 8.2. of the General
Terms and Conditions, the refinancing interest rate as stated in Section 2.2.12
of this Agreement must be adjusted accordingly as at the end of the expiring
interest make-up period. The refinancing interest rate to be applied in such an
event will correspond to the 6-month LIBOR/EURIBOR plus the refinancing mark-up
incurred by KfW pursuant to Section 2.2.11 and a risk margin to be determined
solely by KfW taking into account the collateral provided pursuant to Section 8;
this risk margin would currently amount to ...% (indicative).   8   Collateral  
8.1   In order to secure its claims under the Refinancing Loan, KfW is entitled
to demand additional collateral in accordance with its criteria for on-lending
banks in domestic lending business insofar as KfW deems this necessary. This may
also take place retroactively.   8.2   The Bank holds this collateral, in
particular pledges, liens, fiduciary transfers of assets -insofar as they are
not transferred to KfW by law — and such collateral for which claims cannot be
assigned, in trust for KfW at its own expense insofar as the collateral serves
to secure claims under the Loan Agreement. KfW is entitled to issue instructions
regarding the assets being held in trust at any time. Upon KfW’s request, the
Bank will provide KfW with disclosures and information of all kinds in relation
to said collateral.

Page 8 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

9 Duty to inform and right to inspect
In addition to the Bank’s obligations as stated in Section 11. of the General
Terms and Conditions the following provisions will apply:

9.1   The Bank will make disclosures of circumstances pertaining to the Loan,
its proper repayment or collateralisation available to KfW on a regular basis.
The Bank must inform KfW immediately and of its own accord about extraordinary
events that may jeopardise the proper servicing of the Loan and of which it
becomes aware.   9.2   The Bank will notify KfW of all amendments and addenda to
the Loan Agreement.   9.3   The Bank undertakes to inform the borrower about
this Agreement concluded with KfW.   9.4   KfW is entitled to inspect the proper
use of the refinancing funds at the Bank, to request corresponding information
from the Bank and to inspect the loan documents.   9.5   The Bank will send KfW
its certified annual report including the annex, the management report and the
notes following its completion but no later than six months after the end of its
financial year.

10 Termination
Notwithstanding the provisions of the General Terms and Conditions KfW may
terminate this Agreement for good cause, particularly in the event of

10.1   a significant deterioration in the Bank’s financial situation;   10.2   a
breach of the Bank’s payment obligations (unless said breach is attributable to
technical problems in payment processing) or duties to inform;   10.3   a
disruption in the basis of trust required for the continuation of the
contractual relationship that is significant for another reason.

11 Representations
By signing this Agreement, the Bank assures that

a)   in the Loan Agreement the prevailing CIRR was agreed to be the minimum
interest rate;   b)   it is aware that facts on which the approval, grant,
reclamation, renewal or continuation of the interest make-up amounts depend
qualify as facts that are relevant to subsidies within the meaning of
Section 264 of the German Criminal Code (Strafgesetzbuch/StGB). These facts are
listed in Annex 3. Particular mention is made of the provisions set forth in
Sections 3, 4 and 5 of the German Subsidy Act (Subventionsgesetz/SubvG).

Page 9 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

12 Other regulations

12.1   This Agreement enters into force and effect upon being signed and ends
when the Refinancing Loan has been repaid in full including any enforcement of
security interests that may be necessary.   12.2   This Agreement is governed by
German law. It has been translated into English for information purposes only
and the German version and language will prevail. The place of performance and
of jurisdiction is Frankfurt am Main.   12.3   If any provision of this
Agreement is invalid or inexecutable, this will not affect the remaining
provisions. Any gap in the provisions is to be filled with a legally valid
provision which comes as close as possible to the spirit and purpose of this
Agreement.   12.4   Rights and obligations under this Agreement may not be
assigned or pledged without the prior written consent of the corresponding
contracting party.   12.5   Representations or notices relating to this
Agreement must be affixed with a legally binding signature and dispatched by
post or facsimile to the following addresses or, if so agreed, by remote data
transfer:

  For KfW:   KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main/Germany
Tel: (++49-69) 74 31 — xxxx
Fax: (++49-69) 74 31 — xxxx

For the Bank:
Done in two originals, one for each party.

             
Frankfurt am Main, this ........ day of
      [Place], this ......... day of ....... ,    
........, 200x
      200x    
 
             
 
     
 
   
KfW IPEX-Bank GmbH
      [Bank]    
(duly authorised by KfW)
           

Page 10 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

Annex 1: Disbursement Request Form
Bank
To
KfW IPEX-Bank GmbH
representing KfW
Att: X4b
Postfach 11 11 41
60046 Frankfurt am Main/Germany

or fax: (++49-69) 7431 — xxxx
Request for disbursement under the Refinancing Loan /
CIRR for ship financing dated............
Registry number [ ]
Contact person at the Bank:
KfW loan account number:
Borrower:
(Name and KfW business partner number):
We hereby confirm that all of the conditions agreed for the Loan have been
fulfilled. We therefore request the transfer of
___ ____________ __________________________
currency and amount (at far right written out)
as at: [ ] value date (no earlier than two banking days following submission of
this request) to the following account: (bank name, sort code and account
number)
          _________________________
          _________________________
          _________________________

Place, date, legally binding signature of the Bank _______________________

Page 11 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

Annex 2: General Terms and Conditions
 
 
 
 
 
 
 
 
 
 

Page 12 of 13



--------------------------------------------------------------------------------



 



Model Refinancing Agreement CIRR for Ship Financing   12 May 2009

Annex 3:   List of facts relevant to subsidies pertaining to the provision of
interest make-up guarantees in connection with sales financing for ships

Facts relevant to subsidies within the meaning of Section 264 of the German
Criminal Code (StGB) in conjunction with Section 2 of the German Subsidy Act
(SubvG) of 29 July 1976 are:

(a)   the prices and terms of payment agreed with the buyer (Sections 2.1.3 and
2.1.4 of the Refinancing Agreement);   (b)   the amount of the Loan granted and
the terms and conditions agreed for the Loan (Section 2.2.3 of the Refinancing
Agreement);   (c)   all cases in which deadlines and amounts that either
determine or change one of the variables listed in (a) or (b) are laid down or
altered, in particular:

  •   all data on disbursements and disbursement amounts as well as all data on
repayments and repayment amounts;     •   the calculation of underlying exchange
rates (if any);     •   the fixing of interest or changes in the agreed
reference base for interest rates;     •   receipt of off-schedule repayments,
insurance payments, enforcement proceeds and other payments as a result of which
the outstanding claim is reduced;     •   agreements on amendments to the Loan
Agreement;

(d)   the prohibition of the transfer of the fee for administrative expenses to
the borrower in accordance with Section 1.5. of the General Terms and
Conditions.

Page 13 of 13